Exhibit 10.1

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of June 23, 2017 (this “Amendment”), is by and among Commercial Metals Company,
a Delaware corporation (the “Company”), CMC International Finance S.à r.l., a
company organized and existing under the laws of Luxembourg as a société à
responsabilité limitée (the “Foreign Borrower”) (the Company, together with the
Foreign Borrower, collectively, the “Borrowers”), the lending institutions party
hereto and Bank of America, N.A., as administrative agent (the “Administrative
Agent”) for itself and the other Lenders party to that certain Credit Agreement,
dated as of June 26, 2014 (as amended, supplemented, and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
the Borrowers, the lending institutions party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement as set forth on
Annex I.

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to (i) remove Unicredit Bank AG, New York Branch, Deutsche Bank AG New
York Branch and TD Bank, N.A. as lenders under the Credit Agreement
(collectively, the “Exiting Lenders”), (ii) add Capital One, National
Association and Fifth Third Bank as Lenders (collectively, the “New Lenders”)
and (iii) make certain revisions to the terms and conditions of the Credit
Agreement as specifically set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the Lenders (including, as applicable, the New
Lenders) and the Administrative Agent hereby agree as follows:

§1.    Amendment to Credit Agreement. The Credit Agreement (excluding the
Schedules and Exhibits thereto) is hereby amended in its entirety and replaced
with the document attached hereto as Annex I.

§2.    Amendment to Delete Schedule 2.01 and Restate Schedules 5.05 and 5.13 to
Credit Agreement. Schedule 2.01 to the Credit Agreement is hereby deleted in its
entirety and replaced with the documents attached hereto as Schedules 2.01(a)
and 2.01(b) to Annex II and Schedules 5.05 and 5.13 to the Credit Agreement are
hereby amended in their entirety and replaced with the documents attached hereto
as Schedules 5.05 and 5.13 to Annex II.

§3.    Amendment to Restate Exhibits A, C-1, C-2 and E and add Exhibits C-3, I,
J and K to Credit Agreement. Exhibits A, C-1, C-2, and E to the Credit Agreement
are hereby amended in their entirety and replaced with the documents attached
hereto as Exhibits A, C-1, C-2, and E to Annex II. Exhibits C-3, I, J and K are
hereby added to the Credit Agreement in the form of Exhibits C -3, I, J and K to
Annex II

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

§4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:

(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrowers, each Guarantor,
the Lenders, and for purposes of Section 6 only, the Exiting Lenders;

(b)    the Administrative Agent shall have received a (i) Corporate Secretary’s
Certificate of the Company, containing current Organization Documents and a
certified resolution of the Company authorizing the execution, delivery and
performance of this Amendment and the Amendment Notes (defined below), and
(ii) Manager’s Certificate of the Foreign Borrower, containing current
Organization Documents and a certified resolution of the Foreign Borrower
authorizing the execution, delivery and performance of this Amendment;

(c)    the Administrative Agent shall have received favorable opinions of
counsel to the Company (including an in-house counsel opinion and an opinion of
Haynes & Boone LLP) covering the matters set forth in Sections 5(c), (d) and
(e) hereof and such other matters as reasonably requested by the Administrative
Agent and its legal counsel;

(d)    the Administrative Agent shall have received fully-executed (i) Revolving
Credit Notes executed by the Company and the Foreign Borrower for each New
Lender in the amount of each such New Lender’s Revolving Credit Commitment, and
(ii) Term Notes executed by the Company payable to the order of each Term Lender
in the amount of such Term Lender’s Term Commitment, as established hereby
(collectively, the “Amendment Notes”);

(e)    the Administrative Agent shall have received an amendment to the Domestic
Guaranty executed by all parties thereto, in form and substance satisfactory to
the Administrative Agent and its counsel;

(f)    the Administrative Agent shall have received for its benefit and for the
benefit of each Lender (other than the Exiting Lenders) the fees in immediately
available funds as agreed upon by the Borrowers, the Arranger, the
Administrative Agent and the Lenders;

(g)    each Exiting Lender shall have received payment in full in immediately
available funds for all amounts due it under the Credit Agreement and the other
Loan Documents;

(h)    the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent;

(i)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Amendment;

(j)    the Borrowers shall have paid all reasonable invoiced fees and expenses
of the Administrative Agent’s counsel, Winstead PC; and

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

(k)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

§5.    Representations and Warranties. The Borrowers represent and warrant to
the Administrative Agent and the Lenders (other than the Exiting Lenders) as
follows:

(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) of the Credit Agreement, respectively;

(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)    (i) the Borrowers have full power and authority to execute and deliver
this Amendment and the Borrowers have full power and authority to execute and
deliver the Amendment Notes and (ii) this Amendment and the Amendment Notes have
been duly executed and delivered by the Company and the Foreign Borrower, as the
case may be, and (iii) this Amendment, the Credit Agreement, as amended hereby,
and the Amendment Notes constitute the legal, valid and binding obligations of
the Company and the Foreign Borrower, as the case may be, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);

(d)    neither the execution, delivery and performance of this Amendment, the
Amendment Notes, or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will violate
any Law or conflict with any Organization Documents of either Borrower, or any
indenture, agreement or other instrument to which either Borrower or any of its
property is subject; and

(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or the Amendment Notes, as the case may be, or (ii) the
acknowledgement by any Guarantor of this Amendment.

§6.    Exiting Lenders. Upon satisfaction of the conditions of effectiveness set
forth in Section 4 of this Amendment, each of Unicredit Bank AG, New York
Branch, Deutsche Bank AG New York Branch and The Toronto-Dominion Bank, New York
Branch shall no longer (a) be a Lender under the Credit Agreement or (b) have
any rights, remedies or obligations with respect to being a Lender, except for
those that expressly survive termination of the Credit Agreement or termination
of any Revolving Credit Commitments thereunder.

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

§7.    Purchase/Sale by Lenders. Simultaneously with the satisfaction of the
conditions to effectiveness set forth in Section 4 of this Amendment, each
Revolving Credit Lender shall purchase or sell (as the case may be), without
recourse, an amount of the Revolving Credit Loans outstanding such that, after
giving effect to this Amendment, the amount of each such Lender’s Revolving
Credit Commitment utilized and the amount of Revolving Loans owed to each such
Lender will be equal to its Applicable Revolving Credit Percentage thereof after
giving effect to this Amendment. Pursuant to Section 11.06(b)(iii) of the Credit
Agreement, the Borrowers hereby consent to the assignments to the New Lenders
provided for herein. The Borrowers shall pay each Revolving Credit Lender
compensation for any losses pursuant to Section 3.05 of the Credit Agreement as
a result of any purchases or sales.

§8.    New Lender Representations and Agreements. Each New Lender (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to the
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Second Amendment Closing Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Loans and
either it, or the Person exercising discretion in making its decision to acquire
such Loans, is experienced in acquiring assets of such type, (v) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to become a Lender under the Credit Agreement and to
purchase such Loans, and (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Credit Agreement and to purchase the
Loans; and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

§9.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect. Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of the Borrowers, or of any other Person
under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

§10.    Guarantor’s Acknowledgment. By signing below, each (a) Guarantor
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrowers of this Amendment, (ii) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived or
modified, impaired or affected in any manner by this First Amendment or any of
the provisions contemplated herein, (iii) ratifies and confirms its obligations
under its Guaranty, and (iv) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty, and (b) Domestic
Guarantor acknowledges and agrees that its Guaranty also covers the full amount
of the Term Loans as established by this Amendment.

§11.    Reference to the Credit Agreement.

(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.

(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.

§12.    Costs, Expenses and Taxes. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

§13.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

§14.    Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

§15.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

§16.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

COMMERCIAL METALS COMPANY,

as Borrower

By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasure and Vice President, Financial Planning
and Analysis

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CMC INTERNATIONAL FINANCE, S.Á R.L.,

as Borrower

By:  

/s/ William M. Gooding

Name:   William M. Gooding Title:   Class B Manager

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Maria A. McClain

Name:   Maria A. McClain Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swingline Lender By:  

/s/ Scott Blackman

Name:   Scott Blackman Title:   Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and L/C Issuer By:  

/s/ Christopher Hartzell

Name:   Christopher Hartzell Title:   Director

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Mitsoo Iravani

Name:   Mitsoo Iravani Title:   Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY EXITING LENDER FOR PURPOSES OF SECTION 6 HEREOF ONLY;
DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Mark Haddad

Name:   Mark Haddad Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Joseph McElhinny

Name:   Joseph McElhinny Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH By:  

/s/ Paul Moisselin

Name:   Paul Moisselin Title:   Vice President By:  

/s/ Chan K. Park

Name:   Chan K. Park Title:   Managing Director

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Sarah Bryson

Name:   Sarah Bryson Title:   Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:  

/s/ Jason Deegan

Name:   Jason Deegan Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. By:  

/s/ Andres Barbosa

Name:   Andres Barbosa Title:   Executive Director

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Christopher Mosley

Name:   Christopher Mosley Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Malcolm Ferrell

Name:   Malcolm Ferrell Title:   Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY EXITING LENDER FOR PURPOSES OF SECTION 6 HEREOF ONLY;
UNICREDIT BANK AG, NEW YORK BRANCH By:  

/s/ Douglas Riahi

Name:   Douglas Riahi Title:   Managing Director By:  

/s/ Eleni Athanasatos

Name:   Eleni Athanasatos Title:   Associate Director

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY EXITING LENDER FOR PURPOSES OF SECTION 6 HEREOF ONLY;
TD BANK, N.A. By:  

/s/ Jason Siewert

Name:   Jason Siewert Title:   Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: COMMERCIAL METALS COMPANY By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President     Financial
Planning and Analysis STRUCTURAL METALS, INC. C M C STEEL FABRICATORS, INC. SMI
STEEL LLC OWEN ELECTRIC STEEL COMPANY OF             SOUTH CAROLINA SMI-OWEN
STEEL COMPANY, INC. OWEN INDUSTRIAL PRODUCTS, INC. By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer CMC GH, LLC By:  

/s/ Paul Lawrence

  Name:   Paul Lawrence   Title:   Treasurer and Vice President     Financial
Planning and Analysis CMC POLAND SP. Z O.O. By:  

/s/ Jerzy Kozicz

  Name:   Jerzy Kozicz   Title:   President of the Management Board By:  

/s/ Tomasz Flak

  Name:   Tomasz Flak   Title:   Member of the Management Board

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ANNEX I

Annex I

[See Attached]

Published CUSIP Number: 201725AC2

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 26, 2014

among

COMMERCIAL METALS COMPANY

and

CMC INTERNATIONAL FINANCE S.à R.L.

(formerly CMCLUX, S.à R.L.),

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and a

L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

and

PNC BANK, NATIONAL ASSOCIATION,

as

Co-Syndication Agents

BBVA COMPASS,

COŐPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

BRANCH BANKING AND TRUST COMPANY,

and

SANTANDER BANK, N.A.

as

Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

and

CITIBANK, N.A.,

as

Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     40  

1.03

 

Accounting Terms

     41  

1.04

 

Rounding

     42  

1.05

 

Exchange Rates; Currency Equivalents

     42  

1.06

 

Additional Alternative Currencies

     42  

1.07

 

Change of Currency

     43  

1.08

 

Times of Day

     44  

1.09

 

Letter of Credit Amounts

     44  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     44  

2.01

 

Loans

     44  

2.02

 

Borrowings, Conversions and Continuations of Revolving Credit and Term Loans

     45  

2.03

 

Letters of Credit

     47  

2.04

 

Swing Line Loans

     57  

2.05

 

Prepayments

     60  

2.06

 

Termination or Reduction of Commitments

     62  

2.07

 

Repayment of Loans

     62  

2.08

 

Interest and Default Rate

     62  

2.09

 

Fees

     64  

2.10

 

Computation of Interest and Fees

     64  

2.11

 

Evidence of Debt

     65  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     65  

2.13

 

Sharing of Payments by Lenders

     67  

2.14

 

Increase in Commitments

     68  

2.15

 

Cash Collateral

     71  

2.16

 

Defaulting Lenders

     72  

2.17

 

Designation of Material Subsidiaries

     74  

2.18

 

Designated Lender

     74  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     74  

3.01

 

Taxes

     74  

3.02

 

Illegality and Designated Lenders

     79  

3.03

 

Inability to Determine Rates

     80  

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     81  

3.05

 

Compensation for Losses

     82  

3.06

 

Mitigation Obligations; Replacement of Lenders

     83  

3.07

 

Survival

     84  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     84  

4.01

 

Conditions of Initial Credit Extension

     84  

4.02

 

Conditions to all Credit Extensions

     86  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     86  

5.01

 

Existence, Qualification and Power

     86  

5.02

 

Authorization; No Contravention

     87  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

5.03

 

Governmental Authorization; Other Consents

     87  

5.04

 

Binding Effect

     87  

5.05

 

Financial Statements; No Material Adverse Effect; Casualty Events

     87  

5.06

 

Litigation

     88  

5.07

 

No Default

     88  

5.08

 

Ownership of Property; Liens

     88  

5.09

 

Environmental Compliance

     88  

5.10

 

Insurance

     88  

5.11

 

Taxes

     88  

5.12

 

ERISA Compliance

     89  

5.13

 

Subsidiaries; Equity Interests

     89  

5.14

 

Margin Regulations; Investment Company Act

     90  

5.15

 

Disclosure

     90  

5.16

 

Compliance with Laws

     90  

5.17

 

Taxpayer Identification Number; Other Identifying Information

     90  

5.18

 

Intellectual Property; Licenses, Etc

     90  

5.19

 

Solvency

     91  

5.20

 

Representations as to Foreign Obligors

     91  

5.21

 

OFAC; Anti-Terrorism; Anti-Corruption

     92  

5.22

 

EEA Financial Institution

     92  

ARTICLE VI. AFFIRMATIVE COVENANTS

     92  

6.01

 

Financial Statements

     92  

6.02

 

Certificates; Other Information

     93  

6.03

 

Notices

     95  

6.04

 

Payment of Obligations

     95  

6.05

 

Preservation of Existence, Etc

     95  

6.06

 

Maintenance of Properties

     95  

6.07

 

Maintenance of Insurance

     96  

6.08

 

Compliance with Laws

     96  

6.09

 

Books and Records

     96  

6.10

 

Inspection Rights

     96  

6.11

 

Use of Proceeds

     96  

6.12

 

Compliance with Environmental Laws

     96  

6.13

 

Approvals and Authorizations

     96  

6.14

 

Notices Regarding Subsidiaries; Covenant to Guarantee and Give Security; Scope
of Collateral

     97  

6.15

 

Further Assurances

     97  

6.16

 

Corporate Ratings

     98  

6.17

 

Post-Closing Matters

     98  

6.18

 

Pari Passu Ranking

     98  

6.19

 

Anti-Corruption Laws

     98  

ARTICLE VII. NEGATIVE COVENANTS

     98  

7.01

 

Liens

     98  

7.02

 

Investments

     100  

7.03

 

Indebtedness

     101  

7.04

 

Fundamental Changes

     102  

7.05

 

Dispositions

     103  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

7.06

 

Change in Nature of Business

     103  

7.07

 

Transactions with Affiliates

     104  

7.08

 

Burdensome Agreements

     104  

7.09

 

Use of Proceeds

     104  

7.10

 

Interest Coverage Ratio

     104  

7.11

 

Debt to Capitalization Ratio

     104  

7.12

 

Liquidity

     104  

7.13

 

ERISA

     104  

7.14

 

Accounting Changes

     105  

7.15

 

Speculative Hedges

     105  

7.16

 

Restricted Payments

     105  

7.17

 

Organizational Documents

     105  

7.18

 

Anti-Corruption Laws

     105  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     106  

8.01

 

Events of Default

     106  

8.02

 

Remedies Upon Event of Default

     108  

8.03

 

Application of Funds

     108  

ARTICLE IX. ADMINISTRATIVE AGENT

     109  

9.01

 

Appointment and Authority

     109  

9.02

 

Rights as a Lender

     110  

9.03

 

Exculpatory Provisions

     110  

9.04

 

Reliance by Administrative Agent

     111  

9.05

 

Delegation of Duties

     111  

9.06

 

Resignation of Administrative Agent

     112  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     113  

9.08

 

No Other Duties, Etc

     113  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     113  

9.10

 

Collateral and Guaranty Matters

     115  

9.11

 

Secured Cash Management Agreements, Secured Hedge Agreements and Trade Documents

     115  

ARTICLE X. COLLECTION ALLOCATION MECHANISM

     116  

10.01

 

Implementation of CAM

     116  

10.02

 

Letters of Credit

     117  

10.03

 

No Additional Obligations of Loan Parties

     117  

ARTICLE XI. MISCELLANEOUS

     117  

11.01

 

Amendments, Etc

     117  

11.02

 

Notices; Effectiveness; Electronic Communication

     119  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     120  

11.04

 

Expenses; Indemnity; Damage Waiver

     121  

11.05

 

Payments Set Aside

     123  

11.06

 

Successors and Assigns

     124  

11.07

 

Treatment of Certain Information; Confidentiality

     129  

11.08

 

Right of Setoff

     130  

11.09

 

Interest Rate Limitation

     130  

11.10

 

Counterparts; Integration; Effectiveness

     131  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

11.11

 

Survival of Representations and Warranties

     131  

11.12

 

Severability

     131  

11.13

 

Replacement of Lenders

     131  

11.14

 

Governing Law; Jurisdiction; Etc

     132  

11.15

 

Waiver of Jury Trial

     133  

11.16

 

No Advisory or Fiduciary Responsibility

     134  

11.17

 

Electronic Execution of Assignments and Certain Other Documents

     134  

11.18

 

USA PATRIOT Act

     134  

11.19

 

Judgment Currency

     135  

11.20

 

Exceptions to Covenants

     135  

11.21

 

Release and Reinstatement of Collateral

     135  

11.22

 

Limitation on Obligations of Foreign Obligors

     136  

11.23

 

Release of Guaranties and Collateral

     136  

11.24

 

ENTIRE AGREEMENT

     136  

11.25

 

Keepwell

     136  

11.26

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     137  

11.27

 

Lender ERISA Representations

     137  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01(a)

  

Applicable Designee

1.01(b)

  

Existing Letters of Credit

2.01(a)

  

Commitments and Applicable Percentages

2.01(b)

  

Letter of Credit Commitments

5.05

  

Material Indebtedness

5.12(d)

  

Pension Plans

5.13

  

Subsidiaries; Other Equity Investments

5.17

  

Identification Numbers for Foreign Borrower

6.17

  

Post-Closing Matters

7.01

  

Existing Liens

7.02

  

Existing Investments

7.03

  

Existing Indebtedness

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS      

Form of

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Company Revolving Credit Note

C-2

  

Foreign Borrower Revolving Credit Note

C-3

  

Company Term Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F-1

  

Domestic Guaranty

F-2

  

Foreign Guaranty

G

  

Security Agreement

H-1

  

Form of U.S. Tax Compliance Certificate

H-2

  

Form of U.S. Tax Compliance Certificate

H-3

  

Form of U.S. Tax Compliance Certificate

H-4

  

Form of U.S. Tax Compliance Certificate

I

  

Form of Secured Party Designation Notice

J

  

Form of Notice of Loan Prepayment

K

  

Form of Letter of Credit Report

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 26, 2014 among COMMERCIAL METALS COMPANY, a Delaware corporation (the
“Company”), CMC INTERNATIONAL FINANCE S.à R.L. (formerly CMCLUX, S.à r.l.)
having its registered office at 33, rue de Puits Romain, L-8070 Bertrange,
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B-161680 and having a corporate capital of USD 29,090.88, a company
organized and existing under the laws of Luxembourg as a société à
responsabilité limitée (the “Foreign Borrower”), (the Company together with the
Foreign Borrower, collectively the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

The Borrowers, certain of the Lenders and the Administrative Agent are parties
to that certain Third Amended and Restated Credit Agreement, dated as of
December 27, 2011 (as heretofore amended and as in effect on the date of this
Agreement, the “Existing Credit Agreement”). The parties hereto desire to amend
and restate the Existing Credit Agreement as hereafter set forth.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Trade Documents
and (b) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Additional Secured Obligations of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Revolving Credit Commitments and Term
Commitments of all the Lenders. As of the Second Amendment Closing Date, the
Aggregate Commitments are $500,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternative Currency” means in respect of (a) a Borrowing by the Company or
Letters of Credit, each of Australian Dollars, Canadian Dollars, Yen, Euro,
Sterling and each other currency (other than Dollars) that is approved in
accordance with Section 1.06 and (b) a Borrowing by the Foreign Borrower, each
of Australian Dollars, Canadian Dollars, Yen, Euro and Sterling and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and all other laws, rules, and regulations of
any jurisdiction applicable to either Borrower and their respective Affiliates
concerning or relating to bribery or corruption.

“Applicable Designee” means any Affiliate of a Lender (including the Swing Line
Lender) designated thereby from time to time by written notice to and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to lend all or any portion of such Lenders’ Applicable
Percentage of Borrowings under this Agreement; provided that no such designation
shall relieve such Lender from its obligations to provide any portion of a
Borrowing required to be provided by such Lender hereunder. Schedule 1.01(a)
sets forth the Applicable Designee of each Lender as of the Closing Date.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20.

“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, “Applicable Law” shall also
mean the Laws of the United States of America, including, without limiting the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the Laws of
the State of Texas, including, without limitation, Chapter 303 of the Texas
Finance Code, as amended, and any other statute of the State of Texas now or at
any time hereafter prescribing maximum rates of interest on loans and extensions
of credit; provided that the parties hereto agree pursuant to Texas Finance Code
Section 346.004 that the provisions of Chapter 346 of the Texas Finance Code,
shall not apply to Loans, the Letters of Credit, this Agreement, the Notes or
any other Loan Document.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) in respect of the Term Facility with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Lender’s Term Commitment
at such time after giving effect to the Second Amendment, subject to adjustment
as provided in Section 2.16, and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender, at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Commitment at
such time, subject to adjustment as provided in Section 2.16. If the Commitment
of each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Commitments have expired, then the Applicable Percentage of each Lender in
respect of each Facility shall be determined based on the Applicable Percentage
of such Lender in respect of such Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility after giving effect to the Second Amendment
is set forth opposite the name of such Lender on Schedule 2.01(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or in any documentation executed by such Lender pursuant to Section 2.14, as
applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing

Level

   Debt Ratings
S&P/Moody’s    Commitment
Fee     Eurocurrency Rate     Base
Rate     Performance
Letters of
Credit           Non-Performance
Letters of Credit               Daily Floating
LIBOR Rate      

1

   ³ BBB / Baa2      0.200 %      1.000 %      0.000 %      0.650 % 

2

   BBB- / Baa3      0.250 %      1.250 %      0.250 %      0.825 % 

3

   BB+ / Ba1      0.300 %      1.500 %      0.500 %      1.000 % 

4

   BB / Ba2      0.350 %      1.750 %      0.750 %      1.200 % 

5

   < BB /Ba2      0.400 %      2.000 %      1.000 %      1.400 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt (collectively, the “Debt Ratings”); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Company has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, on the date of
such public announcement and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Term Loan Percentage” means, with respect to any Term Lender at any
time, such Term Lender’s Applicable Percentage in respect of the Term Facility
at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the applicable L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Swing Line Sublimit, (i) the
Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders, and (c) with respect to the
Letter of Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation, to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Second Amendment Closing Date),
Wells Fargo Bank, National Association, PNC Bank, National Association and
Citibank, N.A., each in their capacity as a joint lead arranger and joint book
manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended August 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” means the lawful money of Australia.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the Revolving Credit
Commitment of each Revolving Credit Lender and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02 and (b) in
respect of the Term Facility, the period from and including the Second Amendment
Closing Date to the earliest of (i) March 23, 2018, (ii) the date of termination
of the Term Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Term Commitment pursuant to Section 8.02.

“Available Basket Amount” means, as at any date of determination, the sum of
(a) $150,000,000 plus (b) 50% of Consolidated Net Income for the period
commencing on September 1, 2013 and ending on the last day of the most recently
ended fiscal quarter plus (c) 100% of the aggregate Net Proceeds received by the
Company after the Closing Date from the issue or sale of Equity Interests of the
Company or any of its Subsidiaries.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, and (c) the Eurocurrency Rate plus 1.00%,
subject to any interest floors set forth therein; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the Base Rate due to a change in the Federal Funds Rate, the prime rate
announced by Bank of America or the Eurocurrency Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars and shall be made to the Company and not to the Foreign Borrower.

 

5



--------------------------------------------------------------------------------

“Borrower” means either the Company or the Foreign Borrower and “Borrowers”
means collectively the Company and the Foreign Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“CAM” means the “collection allocation mechanism” given effect by the CAM
Exchange.

“CAM Exchange” means the exchange of each Lender’s interests provided for in
Section 10.01.

“CAM Exchange Date” means the date on which (a) there shall occur any Event of
Default described in Section 8.01(f) or (g) with respect to any Loan Party or
(b) an acceleration of the maturity of the Loans pursuant to Section 8.02 shall
occur.

“CAM Exchange Party” means, as of the CAM Exchange Date, any Person that is a
Lender.

“CAM Percentage” means, as to each Lender a fraction, expressed as a decimal to
10 decimal places, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Lender, and (b) the denominator shall be the aggregate
Designated Obligations owed to all the Lenders. For purposes of computing any
CAM Percentage, all Designated Obligations which shall be denominated in an
Alternative Currency shall, for purposes of this calculation, be deemed
converted into Dollars at the Spot Rate in effect on the CAM Exchange Date.

 

6



--------------------------------------------------------------------------------

“Canadian Dollars” means the lawful money of Canada.

“Capital Lease” means, as of any date, any lease of property, real or personal,
the obligations of the lessee in respect of which are required in accordance
with GAAP to be capitalized on the balance sheet of the lessee.

“Capitalized Rentals” means, for any Person and as of any date of any
determination, the amount at which the aggregate Rentals due and to become due
under all Capital Leases under which such Person is a lessee would be reflected
as a liability on a consolidated balance sheet of such Person.

“Cash and Cash Equivalents” means (a) cash, (b) marketable obligations issued or
unconditionally guaranteed by the U.S. Government or issued by any of its
agencies and backed by the full faith and credit of the U.S., in each case
maturing within one year from the date of acquisition (and investments in mutual
funds investing primarily in those obligations); (c) short-term investment grade
domestic and eurodollar certificates of deposit or time deposits that are fully
insured by the Federal Deposit Insurance Corporation or are issued by commercial
banks having combined capital, surplus, and undivided profits of not less than
$100,000,000 (as shown on its most recently published statement of condition);
(d) commercial paper and similar obligations rated “P-1” or “P-2” by Moody’s; or
“A-1” or “A-2” by S&P; (e) readily marketable tax-free municipal bonds of a
domestic issuer rated “Aaa” by Moody’s, or “AAA” by S&P, and maturing within one
year from the date of issuance (and investments in mutual funds investing
primarily in those bonds); (f) money market mutual funds or similar obligations
rated Aaa by Moody’s or AAA by S&P; and (g) demand deposit accounts maintained
in the ordinary course of business; provided that if any of the ratings issued
by Moody’s and S&P with respect to the items set forth in clauses (e) and
(f) are not equivalent and so long as the ratings do not differ by more than two
levels, then the applicable rating for purposes of this definition shall be the
higher of the two.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to an L/C Issuer, for the benefit of one or
more of the L/C Issuers or the Swing Line Lender (as applicable) or the Lenders
as collateral for L/C Obligations, the Obligations in respect of Swing Line
Loans or obligations of the Revolving Credit Lenders to fund participations in
respect of either thereof (as the context may require), (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Administrative Agent and the
applicable L/C Issuer, and/or (c) if the Administrative Agent and the applicable
L/C Issuer or Swing Line Lender shall agree in their sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the applicable L/C
Issuer or Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement not prohibited by the terms
hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lock box, account reconciliation and reporting services and other cash
management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary of a Loan Party, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with a Loan Party or any
Subsidiary of a Loan Party, in each case in its capacity as a party to such Cash
Management Agreement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender); provided, however, that for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of

 

7



--------------------------------------------------------------------------------

determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination; and, provided, further
however, that if any Cash Management Bank ceases to be a Lender, then only such
obligations, if any, that are owed to such Person and are secured by the
Collateral at the time such Person ceases to be a Lender shall be deemed to be
secured by the Collateral following such time.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Voting Shares of such Person; or

(b)    during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“CMC Steel Oklahoma” means CMC Steel Oklahoma, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of the Borrower.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, all of the personal property of the Company,
any Domestic Guarantor or any other Person in which the Administrative Agent is
granted a Lien under any Security Instrument as security for all or any portion
of the Secured Obligations.

 

8



--------------------------------------------------------------------------------

“Collateral Event” means the occurrence of any of the following: (a) both
(i) the S&P Debt Rating is BB+ or lower and (ii) the Moody’s Debt Rating is Ba1
or lower, (b) both (i) the S&P Debt Rating is BB or higher and (ii) the Moody’s
Debt Rating is Ba1 or lower, (c) both (i) the S&P Debt Rating is BB+ or lower
and (ii) the Moody’s Debt Rating is Ba2 or higher, or (d) the Company has
neither an S&P Debt Rating nor a Moody’s Debt Rating; provided that for purposes
of determining whether a Collateral Event shall have occurred, if, for any
reason only one of either the S&P Debt Rating or the Moody’s Debt Rating is
available, the Collateral Event shall occur if (x) the available Debt Rating is
S&P, the S&P Debt Rating is BBB- or lower or (y) the available Debt Rating is
Moody’s, the Moody’s Debt Rating is Baa3 or lower.

“Collateral Reinstatement Event” means the occurrence of a Collateral Event
after the occurrence of a Collateral Release Event.

“Collateral Release Event” means satisfaction of any of the following
conditions: (a) either (i) both (A) the S&P Debt Rating is BBB- or higher and
(B) the Moody’s Debt Rating is Baa3 or higher, (ii) both (A) the S&P Debt Rating
is BB+ and (B) the Moody’s Debt Rating is Baa3 or higher or (iii) both (A) the
S&P Debt Rating is BBB- or higher and (B) the Moody’s Debt Rating is Ba1
(provided that for purposes of determining whether a Collateral Release Event
shall have occurred as a result of this clause (a), if, for any reason only one
of either the S&P Debt Rating or the Moody’s Debt Rating is available, the
Collateral Release Event shall occur for purposes of this clause (a) if (x) the
available Debt Rating is S&P, the S&P Debt Rating is BBB or higher or (y) the
available Debt Rating is Moody’s, the Moody’s Debt Rating is Baa2 or higher),
(b) no Default exists and (c) the Administrative Agent’s receipt of a
certificate from the Company’s chief financial officer or treasurer certifying
to the foregoing.

“Collateral Release Period” means each period commencing with the occurrence of
a Collateral Release Event and continuing until the occurrence of the next
Collateral Reinstatement Event, if any, immediately following such Collateral
Release Event.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Facilities” means any credit facility, liquidity facility or other
financing arrangement (other than this Agreement and any Permitted Receivables
Financing) pursuant to which the Company or any of its Subsidiaries may be
advanced funds, provided that (a) each such facility or arrangement is a
committed facility, (b) there are no restrictions on the use of proceeds of each
such facility or arrangement and (c) the maturity date of each such facility or
arrangement is at least 30 days beyond the maturity date of the 2017 Notes and
the 2018 Notes.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Revolving Credit or Term Loans from one
Type to the other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form acceptable to the Administrative Agent in its sole discretion
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the net book value of all assets of the Company and
its consolidated Subsidiaries, all as determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted in determining Consolidated Net Income, (a) interest
expense, (b) income taxes, and (c) depreciation and amortization expense, which
will include any non-recurring, non-cash write-offs, impairments, or other
charges on any asset that otherwise in the normal course would have been
depreciated or amortized over its useful life including any write-off of
goodwill, in each case of the Company and its Subsidiaries and computed on a
consolidated basis and in accordance with GAAP.

“Consolidated Funded Debt” means all Funded Debt of the Company and its
consolidated Subsidiaries, determined on a consolidated basis and eliminating
intercompany items.

“Consolidated Interest Expense” means interest expense of the Company and its
consolidated Subsidiaries, computed on a consolidated basis and in accordance
with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
consolidated Subsidiaries computed on a consolidated basis in accordance with
GAAP, the net income of the Company and its Subsidiaries.

“Consolidated Net Sales” means, for any period, for the Company and its
consolidated Subsidiaries computed on a consolidated basis in accordance with
GAAP and in substantially the same manner as used in the preparation of the
Audited Financial Statements, net sales of the Company and its Subsidiaries as
stated in the income statement of the Company and its consolidated Subsidiaries.

“Consolidated Net Worth” means the total shareholders’ equity of the Company and
its consolidated Subsidiaries, calculated in accordance with GAAP and reflected
on the most recent balance sheet of the Company.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Daily Floating LIBOR Rate” means, for any day, a fluctuating rate per annum
equal to the London Interbank Offered Rate or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published by Bloomberg
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, on such day for Dollar deposits with a term equivalent
to one (1) month. If such rate is not available at such time for any reason,
then the Daily Floating LIBOR Rate shall

 

10



--------------------------------------------------------------------------------

be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in dollars in same day funds in the approximate amount of the
Swing Line Loan being made by the Swing Line Lender and with a term equivalent
to one (1) month would be offered by the Swing Line Lender’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on such day. Notwithstanding the
foregoing, the Daily Floating LIBOR Rate on any day that is not a Business Day
shall be the Daily Floating LIBOR Rate determined on the immediately preceding
Business Day. Each change in the Daily Floating LIBOR Rate shall be effective,
without notice to the Borrower or any other Person, upon the effective date of
such change. Notwithstanding anything above to the contrary, if the Daily
Floating LIBOR Rate shall be less than zero, such rate shall be deemed to be
zero for purposes this Agreement.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”

“Debt to Capitalization Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Funded Debt as of such date to (b) Total Capitalization as of
such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurocurrency Rate Loans, an interest rate equal to the lesser
of (i) the Highest Lawful Rate and (ii)(A) the Base Rate plus (B) the Applicable
Rate, if any, applicable to Base Rate Loans plus (C) 2% per annum; (b) when used
with respect to a Eurocurrency Rate Loan, a rate equal to the lesser of (i) the
Highest Lawful Rate and (ii)(A) the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus (B) 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the lesser of (i) the
Highest Lawful Rate and (ii) the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or

 

11



--------------------------------------------------------------------------------

has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority. so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.18.

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) accrued and unpaid (i) principal of and interest on the Loans, (ii) Letter
of Credit Fees and (iii) commitment fees, and (b) all Unreimbursed Amounts
(including the amounts of any funded L/C Advances) and interest thereon, in each
case whether or not the same shall at the time of any determination be due and
payable under the terms of the Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, including any securitization, transfer or encumbrance of
any accounts receivable.

“Disqualifying Event” has the meaning specified in the definition of “Eligible
Currency”.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Guarantors” means collectively, the Company and each Domestic
Subsidiary that is identified as a “Domestic Guarantor” on Schedule 5.13 or that
becomes a party to the Domestic Guaranty, whether pursuant to Section 6.14 or
otherwise.

 

12



--------------------------------------------------------------------------------

“Domestic Guaranty” means that certain guaranty agreement made by the Domestic
Guarantors in favor of the Administrative Agent and the Secured Parties pursuant
to which the Domestic Guarantors Guarantee the Secured Obligations,
substantially in the form of Exhibit F-1.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“Domestic Swing Line Sublimit” means the lesser of (a) $25,000,000 and (b) the
Revolving Credit Facility. The Domestic Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Drawing Notice” has the meaning specified in Section 2.03(c)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, has the result that, in the reasonable opinion of the
Required Lenders (in the case of any Loans to be denominated in an Alternative
Currency) or an L/C Issuer (in the case of any Letter of Credit issued by such
L/C Issuer to be denominated in an Alterative Currency), (a) such currency is no
longer readily available, freely transferable and convertible into Dollars,
(b) a Dollar Equivalent is no longer readily calculable with respect to such
currency, (c) providing such currency is impracticable for the Lenders or
(d) such currency is no longer a currency in which the Required Lenders are
willing to make such Credit Extensions (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Company, and such country’s currency shall no longer be an
Alternative Currency until such time as the Disqualifying Event(s) no longer
exist. Within five (5) Business Days after receipt of such notice from the
Administrative Agent, the applicable Borrower shall repay all Loans in such
currency to which the Disqualifying Event applies or convert such Loans into the
Dollar Equivalent of Loans in Dollars, subject to the other terms contained
herein.

 

13



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvency or has been terminated; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

 

14



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

(a)    For any Interest Period with respect to any Credit Extension:

(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
on the Rate Determination Date, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

(iii)    denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. Notwithstanding anything above to the contrary, if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

15



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Foreign Subsidiaries” means, collectively, CMC GH Sisak d.o.o., CMC
Commercial Metals de Mexico S. de. R.L. de C.V., Steel Products de Mexico S. de
C.V., CMC Commercial Metals (Cyprus) Ltd. and CMC GH, Ltd.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.25 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Borrower to any Lender hereunder or under any other Loan Document,
provided such Lender shall have complied with Section 3.01(e).

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.01(b).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Facility Office” means the office designated by the applicable Lender through
which a Lender will perform its obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day immediately following such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the immediately preceding Business Day as
so published on the immediately following Business Day, and (b) if no such rate
is so published on such immediately following Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means, collectively, (a) that certain fee letter agreement dated as
of May 29, 2014 among the Company, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (b) that certain fee letter agreement dated as
of May 23, 2017 among the Company, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated; provided, for the avoidance of doubt, the fee
letter dated May 23, 2017 shall supersede the fee letter dated May 29, 2014 to
the extent of any conflict or inconsistency between such fee letters.

“First Amendment” means that certain First Amendment to Fourth Amended and
Restated Credit Agreement, dated effective as of December 1, 2015, among the
Borrowers, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means December 1, 2015.

“Foreign Borrower” means CMC International Finance S.à r.l., a company organized
and existing under the laws of Luxembourg as a société à responsabilité limitée
(formerly CMCLUX, S.à r.l.).

“Foreign Borrower Sublimit” means, the lesser of (a) $50,000,000 and (b) the
Revolving Credit Facility. The Foreign Borrower Sublimit is a part of, and not
in addition to, the Revolving Credit Facility.

“Foreign Guarantor” means CMC Poland Sp. z o.o., a Polish limited liability
company, and any successor Person as a result of a change of legal name or
conversion of form of legal entity, provided such change or conversion does not
under the Laws of Poland result in a change or modification in any manner of the
obligations thereof under the Loan Documents.

“Foreign Guaranty” means that certain guaranty agreement made by the Foreign
Guarantor in favor of the Administrative Agent and the Secured Parties pursuant
to which the Foreign Guarantor Guarantees the Foreign Obligations, substantially
in the form of Exhibit F-2.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is a resident or organized under the laws of a
jurisdiction other than in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

17



--------------------------------------------------------------------------------

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under any Loan
Document or otherwise with respect to any Loan made to the Foreign Borrower or
Letter of Credit issued for the account of the Foreign Borrower, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Foreign Obligor of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.

“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).

“Foreign Swing Line Sublimit” means the lesser of (a) $10,000,000 and (b) the
Revolving Credit Facility. The Foreign Swing Line Sublimit is part, and not in
addition to, the Revolving Credit Facility.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations with respect to
Letters of Credit issued by such L/C Issuer, other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or cash collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

“Funded Debt” of any Person means, as of the date of determination and without
duplication (a) all Indebtedness of such Person for borrowed money or which has
been incurred in connection with the acquisition of plant, property and
equipment, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by
such Person of Funded Debt of others; provided, however, at such time, if any,
that Receivables Facility Attributed Indebtedness of such Person is classified
as Indebtedness for borrowed money to be disclosed on a financial statement of
such Person pursuant to GAAP, such amount of Receivables Facility Attributed
Indebtedness shall, without duplication, be included as Funded Debt of such
Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Public Accountants and statements and pronouncements
of the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

18



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Domestic Guaranty and the Foreign
Guaranty.

“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited by
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person that is no longer a Lender (or Affiliate of a Lender),
(x) such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Secured Hedge Agreement,
and (y) only such obligations, if any, under such Secured Hedge Agreement as are
owed to such Person at the time such Person ceases to be a Lender shall be
deemed to be secured by the Collateral hereunder following such time; and
provided further that for any of the

 

19



--------------------------------------------------------------------------------

foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, on each day, if any,
that Chapter 303 of the Texas Finance Code, as amended, establishes the Highest
Lawful Rate, such rate shall be the weekly ceiling computed in accordance with
Section 303.003 of the Texas Finance Code, as amended, for that day.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Increase Joinder” has the meaning specified in Section 2.14(e).

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(b).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net payment obligations of such Person under any Swap Contract;

 

20



--------------------------------------------------------------------------------

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    Capital Leases and Synthetic Lease Obligations;

(g)    obligations in respect of Redeemable Stock of such Person;

(h)    Receivables Facility Attributed Indebtedness; and

(i)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity) in which such Person is a general partner or a joint venturer
and for whose Indebtedness such Person is directly or indirectly liable, unless
such Indebtedness is expressly made non-recourse to such Person. The net payment
obligation under any Swap Contract on any date shall be calculated as of such
date as if such Swap Contract was terminated as of such date. The amount of any
Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.
Notwithstanding anything above to the contrary, any contingent obligations or
any obligations which are not reflected as a debt or payable on any consolidated
balance sheet of the Company prepared in accordance with GAAP arising under or
in respect of any New Market Tax Credit Transactions in the maximum aggregate
principal amount for all such New Market Tax Credit Transactions of Two Hundred
Fifty Million ($250,000,000) US Dollars shall not be deemed Indebtedness for
purposes of the Loan Documents.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means as of the date of any determination thereof the total
amount of all goodwill, patents, trade names, trademarks, copyrights,
franchises, experimental expense, organizational expense, unamortized debt
discount and expense, deferred assets (other than prepaid insurance, prepaid
taxes, and supplies, spare parts, and other Tangible Assets which are treated as
deferred assets on the books of the Company), the excess of cost of shares
acquired over book value of related assets , and such other assets of the
Company and its consolidated Subsidiaries as are properly classified as
“Intangible Assets” in accordance with GAAP.

“Intercreditor Agreement” means that certain Intercreditor Agreement between
Wells Fargo Bank, N.A., in its capacity as administrative agent pursuant to the
Purchase Agreement (defined therein), and the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case
for the then-most recently concluded period of four consecutive fiscal quarters.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and Swing Line Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date of the Facility under which such Loan was made;
provided that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or a Swing Line Loan, the last Business Day of each March, June,
September and December, with the first such date being the last Business Day of
June, 2014, and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Facility for
purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately following Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

22



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, Citibank, N.A. and up to two (2) additional
Lenders approved in writing by the Company and Administrative Agent (such
approval not to be unreasonably withheld or delayed) and consented to by any
such Lender, provided that no Lender may be required to be an L/C Issuer without
such Lender’s consent in such Lender’s sole discretion, in their respective
capacities as issuers of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. An L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of an L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. References to the L/C Issuer
herein shall, as the context may indicate (including with respect to any
particular Letter of Credit, L/C Credit Extension, L/C Borrowing or L/C
Obligations), mean the applicable L/C Issuer, each L/C Issuer, any L/C Issuer,
or all L/C Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The L/C Obligations of (a) any Lender at any
time shall be its Applicable Revolving Credit Percentage of the total L/C
Obligations at such time, and (b) any particular L/C Issuer at any time shall
mean the L/C Obligations allocable to Letters of Credit issued by such L/C
Issuer.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement, and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

 

23



--------------------------------------------------------------------------------

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate. Unless the context otherwise requires, each
reference to a Lender shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit (including any Performance
Letter of Credit) issued hereunder and shall include the Existing Letters of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time
generally in use by any L/C Issuer.

“Letter of Credit Commitment” means, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit hereunder. The initial
amount of each L/C Issuer’s Letter of Credit Commitment is set forth on
Schedule 2.01(b), or if an L/C Issuer has entered into an Assignment and
Assumption, the amount set forth for such L/C Issuer as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit K or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means the lesser of (a) $50,000,000 and (b) the
Revolving Credit Facility. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen, in each case so long as there is a published LIBOR Rate with
respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, for the Company and its Subsidiaries, as of any date, (a) the
sum of (i) the Aggregate Commitments, (ii) unrestricted Cash and Cash
Equivalents as of such date plus (iii) availability as of such date under
Permitted Receivable Financings of the Borrowers and the Securitizing
Subsidiaries existing on the Closing Date, and refinancings thereof, plus
(iv) availability as of such date under Committed Facilities, minus (b) the
Total Outstandings.

 

24



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranties, each Security
Instrument, each Committed Loan Notice, each Issuer Document, the Fee Letter,
the Intercreditor Agreement, and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
and all other documents executed and delivered by any Loan Party to the
Administrative Agent, any L/C Issuer or any Lender in connection herewith (but
specifically excluding any Secured Hedge Agreement, Secured Cash Management
Agreement or Secured Trade Document).

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Mandatory Cost” means, with respect to a Eurocurrency Rate Loan lent from a
Lending Office in the United Kingdom or a Participating Member State, any amount
incurred periodically by any Lender during the term of this Agreement which
constitutes fees, costs or charges imposed on lenders generally in the
jurisdiction in which such Lender is domiciled, subject to regulation, or has
its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company or the Company and its
Subsidiaries taken as a whole or as to any Material Subsidiary (excluding any
Excluded Foreign Subsidiary); (b) a material impairment of the ability of any
Loan Party to perform under any Loan Document; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document.

“Material Subsidiary” means:

(a)    with respect to Domestic Subsidiaries, those Subsidiaries of the Company
identified to the Administrative Agent in writing that on an individual basis
(calculated on a stand-alone basis, without giving effect to Consolidated Net
Sales or consolidated total assets (determined in accordance with GAAP), in each
case, attributable to the Subsidiaries of such identified Subsidiary) represent
(x) more than three percent (3%) of the Consolidated Net Sales of the Company
and its Domestic Subsidiaries for the four consecutive fiscal quarters most
recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01 or (y) more than three percent
(3%) the consolidated total assets of the Company and its Domestic Subsidiaries
(determined in accordance with GAAP, as of the end of the fiscal quarter or
fiscal year, as applicable, most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01;
provided that (i) any Domestic Subsidiary that has a Subsidiary that is a
Material Subsidiary shall itself constitute a Material Subsidiary, and (ii) in
the event that the Domestic Subsidiaries that are Material Subsidiaries (after
giving effect to clause (i) of this proviso and any other designation pursuant
to this clause (ii) of this proviso, but excluding any Receivables Financing
Subsidiary which is a Domestic Subsidiary), when combined with the Company (on a
standalone basis), at any time represent less than ninety percent (90%) of
(x) the Consolidated Net Sales of the Company and its Domestic Subsidiaries
(calculated solely for the Company and its Domestic Subsidiaries, but excluding
any Receivables Financing Subsidiary which is a Domestic Subsidiary) for the
four

 

25



--------------------------------------------------------------------------------

consecutive fiscal quarters most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01 or
(y) the consolidated total assets (determined in accordance with GAAP) of the
Company and its Domestic Subsidiaries (excluding any Receivables Financing
Subsidiary which is a Domestic Subsidiary for this calculation) as of the end of
the fiscal quarter or fiscal year, as applicable, most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01, the Company shall designate additional Domestic Subsidiaries as
Material Subsidiaries in accordance with Section 2.17 so that the thresholds in
this proviso shall have been satisfied; and

(b)    with respect to Foreign Subsidiaries, the Foreign Borrower, and any other
Foreign Subsidiary identified to the Administrative Agent in writing that on an
individual basis (calculated on a stand-alone basis, without giving effect to
Consolidated Net Sales or consolidated total assets (determined in accordance
with GAAP), in each case, attributable to the Subsidiaries of such identified
Subsidiary) represent (x) more than three percent (3%) of the Consolidated Net
Sales of the Company and its Foreign Subsidiaries for the four consecutive
fiscal quarters most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.01 or (y) more than
three percent (3%) of the consolidated total assets of the Company and its
Foreign Subsidiaries (determined in accordance with GAAP) as of the end of the
fiscal quarter or fiscal year, as applicable, most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01; provided that any Foreign Subsidiary that has a Subsidiary that is
a Material Subsidiary shall itself constitute a Material Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliest of (i) June 23, 2022, (ii) the date of termination of the Revolving
Credit Facility pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of any L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02, and (b) with respect to the Term Facility, the earliest of
(i) June 23, 2022, (ii) the date of the termination of the Term Facility
pursuant to Section 2.06 and (iii) the date of termination of the commitment of
each Term Lender to make Term Loans pursuant to Section 8.02; provided, however,
that in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of any L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions on behalf of participants who
are or were formerly employed by any of them.

 

26



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Proceeds” means the aggregate cash proceeds received by any Person in
respect of a sale or other disposition of property by such Person (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any such disposition), net of direct costs
relating to such disposition, including, without limitation, legal accounting
and investment banking fees, and sales commissions as a result thereof, taxes
paid or payable as a result thereof, in each case, after taking into account any
available tax credits or deductions or tax sharing arrangements with respect to
such disposition, and amounts required to be applied to the repayment of
Indebtedness or other liabilities, secured by a Lien on the property or
properties that were the subject of such disposition, or required to be paid as
a result of such disposition, and any reserve for adjustment in respect of the
sale price of such property or properties established in accordance with GAAP.

“New Markets Tax Credit Transactions” means collectively, (a) the New Markets
Tax Credit Program (the “NMTCP”) enacted under the Community Renewal Tax Relief
Act of 2000 and incorporated as Section 45D of the Code, as amended, and more
specifically (subject to clause (y) in the last sentence of the definition
hereof), the NMTCP utilized by the Loan Parties and CMC Steel Oklahoma in the
development of its steel micro-mill facility in Durant, Oklahoma (the “Oklahoma
Manufacturing Facility”) and (b) the “New Markets Tax Credit Agreements” which
means, collectively, (i) the Loan Agreements under the NMTCP between CMC Steel
Oklahoma and the NMTCP lenders party thereto providing funding for the
development of the Oklahoma Manufacturing Facility, including, without
limitation, the loans from (a) REI Subsidiary CDE 6, LLC, an Oklahoma limited
liability company, in the principal amount of $14,550,000, (b) USBCDE
Sub-CDE 143, LLC, a Missouri limited liability company, in the principal amount
of $4,500,000, (c) MRC XVI, LLC, an Iowa limited liability company, in the
principal amount of $11,000,000 and (d) NNMF Sub-CDE XXX LLC, a California
limited liability company, in the principal amount of $20,685,000; and (ii) any
and all ancillary agreements associated with, or referenced in, the New Markets
Tax Credit Transactions. New Markets Tax Credit Transactions shall also mean and
include (x) additional tranches under the NMTCP related to the Oklahoma
Manufacturing Facility, which terms are substantially the same as the New
Markets Tax Credit Agreements and ancillary agreements associated therewith
entered into as of December 24, 2015 and (y) irrespective of facility or
location, additional tranches under the NMTCP and ancillary agreements
associated therewith, which terms are substantially similar in nature to New
Markets Tax Credit Agreements.

“1995 Indenture” means that certain indenture, dated as of July 31, 1995, by and
between the Company, as issuer, and The Bank of New York Trust Company, N.A.
(successor to JPMorgan Chase Bank).

“New Lenders” has the meaning specified in Section 2.14(d).

“NMTCP” has the meaning set forth in the definition of “New Markets Tax Credit
Transactions”.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that has been approved by Required Lenders but that requires
the consent of such Lender to become effective.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

27



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Performance Letter of Credit” means any standby Letter of Credit which is
not a Performance Letter of Credit.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Affiliate of a Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (b) all costs and expenses incurred in connection with the
enforcement and collection of the foregoing, including the fees, charges and
disbursement of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, expenses and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding; provided that the Obligations of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oklahoma Manufacturing Facility” has the meaning set forth in the definition of
“New Markets Tax Credit Transactions”.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction) and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction) and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

28



--------------------------------------------------------------------------------

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Term
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Credit Loans, Term
Loans or Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with usual and customary banking
industry rules on interbank compensation; and (b) with respect to any amount
denominated in an Alternative Currency, an overnight rate determined by the
Administrative Agent, the applicable L/C Issuer, or the Swing Line Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Performance Letter of Credit” means any standby Letter of Credit issued to
support contractual obligations for supply, service or construction contracts,
including bid, performance, advance payment, warranty, retention, availability
and defects liability obligations.

 

29



--------------------------------------------------------------------------------

“Permitted Acquisition” means any non-hostile acquisition by the Company or any
of its Subsidiaries in the form of an acquisition of any Person or all or
substantially all of the business or a line of business of any Person (whether
by the acquisition of all of the Equity Interests of such Person, all or
substantially all assets of such Person or any combination thereof) if such
acquisition meets all of the following requirements:

(a)    the Person or business to be acquired, upon its acquisition, shall be (or
be a part of) a Subsidiary in a line of business permitted under Section 7.06
and if such Person is a Domestic Subsidiary that is a Material Subsidiary, such
Person shall comply with Section 6.14(b) within the timeframe provided therein;

(b)    if such transaction is a merger or consolidation such transaction shall
comply with Section 7.04;

(c)    if the aggregate consideration for such acquisition exceeds $50,000,000,
evidence reasonably satisfactory to the Administrative Agent of compliance on a
pro forma basis (both immediately prior to consummation of such acquisition and
immediately after giving effect thereto and any Indebtedness incurred, assumed
and/or repaid in connection therewith) with Sections 7.10, 7.11 and 7.12; and

(d)    no Default shall have occurred and be continuing both immediately before
and immediately after giving effect to such acquisition and any Indebtedness
incurred or assumed in connection therewith.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which it sells, conveys or contributes to capital or otherwise transfers
(which sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing and any deposit account or securities account
into which collections in respect of the foregoing may be deposited
(collectively, the “Related Assets”), all of which such sales, conveyances,
contributions to capital or transfers shall be made by the transferor for fair
value as reasonably determined by the Company (calculated in a manner typical
for such transactions including a fair market discount from the face value of
such Receivables) (a) to a trust, partnership, corporation or other Person
(other than the Company or any Subsidiary (other than any Receivables Financing
Subsidiary)), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (b) directly to one or more investors or
other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing,

 

30



--------------------------------------------------------------------------------

and (ii) periodic transfers or pledges of Receivables and/or revolving
transactions in which new Receivables and Related Assets, or interests therein,
are transferred or pledged upon collection of previously transferred or pledged
Receivables and Related Assets, or interests therein, provided that any such
transactions shall provide for recourse to any Subsidiary (other than any
Receivables Financing Subsidiary) or any Borrower (as applicable) only in
respect of the cash flows in respect of such Receivables and Related Assets and
to the extent of breaches of representations and warranties relating to the
Receivables, dilution of the Receivables, customary indemnities and other
customary securitization undertakings in the jurisdiction relevant to such
transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any Receivables
Financing Subsidiary) in connection with its purchase of Receivables less the
amount of collections received by the Company or any Subsidiary in respect of
such Receivables and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase transaction.

 

31



--------------------------------------------------------------------------------

“Receivables Financing Subsidiary” means CMC Receivables, Inc. and any other
Subsidiary of the Company which is the transferee of Receivables in connection
with, and the borrower under, a Permitted Receivables Financing.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Redeemable Stock” means any Equity Interests of the Company or any of its
Subsidiaries which prior to September 23, 2022 are or may be (a) mandatorily
redeemable, (b) redeemable at the option of the holder thereof or
(c) convertible into Indebtedness.

“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the interest rates then prevailing in the
applicable market for similar Indebtedness for Persons of similar credit quality
and (iv) such refinancing, refunding, renewing or extending Indebtedness shall
not constitute an obligation of any Subsidiary that shall not have been an
obligor in respect of such Refinanced Indebtedness, and shall not constitute an
obligation of the Company if the Company shall not have been an obligor in
respect of such Refinanced Indebtedness and, in each case, shall constitute an
obligation of such Subsidiary or of the Company only to the extent of their
obligations in respect of such Refinanced Indebtedness.

“Register” has the meaning specified in Section 11.06(c).

“Related Assets” has the meaning specified in the definition of “Permitted
Receivables Financing”.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Material Subsidiary, as lessee or sublessee under a
lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Material Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.

 

32



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or an L/C Issuer, as the case may be, making such
determination.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposure. The Revolving Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Credit Lenders at
any time; provided that, the amount of any participation in Swing Line Loans and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Revolving Credit Lender or an L/C Issuer, as the case
may be, making such determination.

“Required Term Lenders” means, at any time, Term Lenders holding more than 50%
of the Total Term Credit Exposure on such date. The Total Term Credit Exposure
held by any Defaulting Lender shall be disregarded in determining Required Term
Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certification and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Company or any Subsidiary, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interest, or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof).

 

33



--------------------------------------------------------------------------------

“Revaluation Date” means:

(a)    with respect to any Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency or
a Foreign Swing Line Loan, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) such periodic intervals as the Administrative Agent shall determine or the
Swing Line Lender or the Required Lenders shall require and (iv) such other
times as the Administrative Agent shall reasonably deem necessary in connection
with the administration of this Agreement; and

(b)    with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date, (v) such periodic intervals as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require and (vi) such other times as the Administrative Agent shall reasonably
deem necessary in connection with the administration of this Agreement.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The Revolving Credit Commitment of
all of the Revolving Credit Lenders on the Second Amendment Closing Date is
$350,000,000.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans or participations in L/C
Obligations or Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means (i) a promissory note made by the Company in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-1 and (ii) a promissory

 

34



--------------------------------------------------------------------------------

note made by the Foreign Borrower in favor of a Revolving Credit Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Revolving Credit Lender, substantially in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn /index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Fourth Amended and
Restated Credit Agreement, dated effective as of June 23, 2017, among the
Borrowers, the Lenders party thereto and the Administrative Agent.

“Second Amendment Closing Date” means June 23, 2017.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into at any time by and between any Loan Party (or any Affiliate of a
Loan Party) and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract not prohibited under
Article VI or VII that is entered into at any time by and between any Loan Party
(or any Affiliate of a Loan Party) and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Designated Lenders, the Hedge Banks, the Cash Management Banks, Trade Banks,
each L/C Issuer, the Indemnitees, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Person the Secured Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Security Instruments.

 

35



--------------------------------------------------------------------------------

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.

“Secured Trade Documents” means any Trade Document entered into at any time by
and between any Loan Party (or any Affiliate of a Loan Party) and any Trade
Bank.

“Securitizing Subsidiaries” means, collectively, AHT, Inc., CMC Cometals
Processing, Inc., C M C Steel Fabricators, Inc., SMI-Owen Steel Company, Inc.,
SMI Steel LLC and Structural Metals, Inc.

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Company and the Domestic Guarantors in favor of the Administrative Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit G.

“Security Instruments” means, collectively, the Security Agreement and all other
agreements (including joinder agreements, control agreements (if any),
supplements, collateral assignments and similar agreements), instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
the Company, any Subsidiary or other Person shall grant or convey to the
Administrative Agent (for the benefit of the Secured Parties) a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Secured Obligations or any other obligation under any Loan
Document.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.25).

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender with notice thereof to the Administrative Agent or
the applicable L/C Issuer with notice thereof to the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or such L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided further that the Swing Line Lender or the applicable L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in case of any Swing Line Loan or Letter of Credit denominated in an
Alternative Currency.

 

36



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Stock Redemptions”, in respect of any Person, means any and all funds, cash or
other payments made in respect of the redemption, repurchase or acquisition of
Equity Interests of such Person (specifically including, without limitation, a
treasury stock purchase), unless such Equity Interests shall be redeemed or
acquired through the exchange of such Equity Interests with Equity Interests of
the same class or options or warrants to purchase such Equity Interests.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America (or its Applicable Designee) in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.

 

37



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Sublimit” means the total of the Domestic Swing Line Sublimit and
the Foreign Swing Line Sublimit.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Terms Lenders on the Second Amendment Closing Date is
$150,000,000.

“Term Facility” means, at any time, (a) after the Second Amendment Closing Date
and on or prior to the Term Loan Funding Date, the aggregate amount of the Term
Commitments at such time and (b) thereafter, the aggregate principal amount of
the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means, at any time on or after the Second Amendment Closing Date
and on or prior to the Term Loan Funding Date, any Lender that has a Term
Commitment at such time and (b) at any time thereafter, any Lender that holds
Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Funding Date” has the meaning specified in Section 2.01(b).

 

38



--------------------------------------------------------------------------------

“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-3.

“Total Capitalization” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net
Worth as of such date and (b) Consolidated Funded Debt as of such date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Exposure” means, at any time, the total of all Lenders’
Revolving Credit Exposure at such time.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Trade Bank” means any Lender or any Affiliate of a Lender who prior to or on or
after the Closing Date issued Trade Documents; even if such Person ceases to be
a Lender or such Person’s Affiliate ceased to be a Lender; provided in the case
of a Trade Document issued by a Person who is no longer a Lender (or Affiliate
of a Lender), (x) such Person shall be considered a Trade Bank only through the
stated termination or expiration date (without extension or renewal) of such
Trade Document, and (y) only such obligations, if any, under such Trade Document
as are owed to such Person at the time such Person ceases to be a Lender shall
be deemed to be secured by the Collateral hereunder following such time, and
provided further that for any of the foregoing to be included as a “Secured
Trade Document” on any date of determination by the Administrative Agent, the
applicable Trade Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Trade Documents” means any commercial letters of credit, trade letters of
credit, documentary letters of credit (excluding Letters of Credit issued
hereunder), bankers’ acceptances, bank guarantees, standby letters of credit,
supply chain finance and other trade related products (and any applications,
agreements and documents related thereto) issued by any Trade Bank for the
account or benefit of the Company or any direct or indirect wholly-owned
Subsidiary of the Company for use in the Company’s or such wholly-owned
Subsidiary’s trading business.

“2017 Notes” means those certain 6.50% Notes of the Company due July 15, 2017
issued pursuant to the 1995 Indenture.

“2018 Notes” means those certain 7.35% Notes of the Company due August 15, 2018
issued pursuant to the 1995 Indenture.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

39



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code of Texas or, where applicable to
specific collateral, any other relevant state.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Shares” of any Person means any class or classes of Equity Interests
having ordinary voting power for the election of directors or other governing
body of such Person, other than Equity Interests having such power only by
reason of the happening of a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits

 

40



--------------------------------------------------------------------------------

and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, all, and/or, or any other similar term shall be deemed to refer,
as the context requires, to each and every (and/or any one or all) parties
constituting a Borrower, individually and/or in the aggregate.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(i) for changes in the method of inventory accounting prepared in conformity
with GAAP and (ii) as otherwise specifically prescribed herein.

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
(x) any operating lease in existence prior to any change in the treatment of
such lease pursuant to GAAP shall continue to be treated as an operating lease
for all purposes of this Agreement, notwithstanding any change in GAAP related
thereto, unless the parties shall enter into a mutually acceptable amendment
addressing such changes, as provided for above, and (y) any operating lease
entered into after a change in GAAP resulting in the treatment of operating
leases as Indebtedness, shall be treated as Indebtedness for the purpose of this
Agreement.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

41



--------------------------------------------------------------------------------

1.04    Rounding. Any financial ratios required to be maintained by the Company
or any Subsidiary pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent, the Swing Line Lender or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer (as the case may be).

(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent, the Swing Line Lender or the applicable
L/C Issuer, as the case may be.

(c)    The Administrative Agent does not warrant, not accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06    Additional Alternative Currencies.

(a)    The Company may from time to time request that Eurocurrency Rate Loans,
and/or Foreign Swing Line Loans, and/or Letters of Credit be issued, in a
currency other than those specifically listed in the definition of “Alternative
Currency” or, in the case of Foreign Swing Line Loans, listed in
Section 2.04(a); provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent there is a LIBOR Rate for such currency published
by Bloomberg (or other commercially available source providing such quotations)
at such time. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the written approval
of the Administrative Agent and all the Lenders; in the case of any such request
with respect to the making of Foreign Swing Line Loans, such request shall be
subject to the written approval of all Lenders and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the written approval of the Administrative Agent and the applicable
L/C Issuer that will be issuing Letters of Credit in such currency.

(b)    Any such request shall be made by the Company (i) in the case of any such
request pertaining to Eurocurrency Rate Loans, to the Administrative Agent,
(ii) in the case of any such request pertaining to Foreign Swing Line Loans, to
the Administrative Agent and the Swing Line Lender and

 

42



--------------------------------------------------------------------------------

(iii) in the case of any such request pertaining to Letters of Credit, to the
Administrative Agent and each L/C Issuer, in each case, not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or earlier date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, or in the case of any such request pertaining to Foreign
Swing Line Loans, the Swing Line Lender, in each case, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans or Foreign Swing Line Loans, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans), the Swing Line Lender and each Lender
(in the case of any such request pertaining to Foreign Swing Line Loans) or each
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or Foreign Swing Line Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.
With respect to Letters of Credit, only those L/C Issuers that specifically
approve such requested currency shall be obligated to provide Letters of Credit
in such currency.

(c)    Any failure by a Lender, the Swing Line Lender or any L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender, the Swing
Line Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Rate
Loans or Foreign Swing Line Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Revolving Credit Borrowings of Eurocurrency Rate Loans; if the
Administrative Agent, all the Appropriate Lenders and the Swing Line Lender
consent to the making of Foreign Swing Line Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
hereupon be deemed for all purposes to be included in the currencies set forth
in Section 2.04(a)(ii) for Swing Line Borrowings by the Foreign Borrower
pursuant to Foreign Swing Line Loans requested; and if the Administrative Agent
and any L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07    Change of Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

43



--------------------------------------------------------------------------------

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as applicable)
in the United States.

1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.

(a)    Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make revolving credit
loans (each such loan, a “Revolving Credit Loan”) to the Company or, as
applicable, to the Foreign Borrower, in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability Period
for the Revolving Credit Facility, in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) the
Outstanding Amount of all Revolving Credit Loans made to the Foreign Borrower
plus the Outstanding Amount of all Foreign Swing Line Loans made to the Foreign
Borrower shall not exceed the Foreign Borrower Sublimit. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein; provided that each Revolving Credit Loan
denominated in an Alternative Currency shall be a Eurocurrency Rate Loan.

(b)    Term Loans. Subject to the terms and conditions of this Agreement and the
Second Amendment, each Term Lender severally agrees to make a single Term Loan
to the Company in Dollars, on any Business Day during the Availability Period
for the Term Facility (the date of the funding of such Term Loan being the “Term
Loan Funding Date”) in an aggregate amount not in excess of such Term Lender’s
Applicable Term Loan Percentage of the Term Facility. The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Term Loan Percentage. For the avoidance of doubt,
upon the occurrence of the initial Term Borrowing, the Company shall cease to
have the right or ability to request any additional Term Borrowing, other than a
Term Borrowing made after the effectiveness of any Incremental Term Commitment
pursuant to Section 2.14. Any part of the Term Borrowing repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans
as further provided herein.

 

44



--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Revolving Credit and Term
Loans.

(a)    Notice of Borrowing. Each Revolving Credit Borrowing and Term Borrowing,
each conversion of Revolving Credit and Term Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon irrevocable
notice by the Company, or, as applicable, by the Foreign Borrower, to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans made to
the applicable Borrower and denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing by the Company or, as applicable, the Foreign Borrower, of
Base Rate Loans. Upon receipt of such notice the Administrative Agent shall give
prompt notice to the Lenders of such request. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency shall be in a principal amount of the applicable
Alternative Currency Equivalent of $5,000,000 or a whole multiple of the
applicable Alternative Currency Equivalent of $1,000,000 in excess thereof (or,
in connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal thereof then outstanding). Each Committed
Loan Notice shall specify (i) the applicable Facility and whether the Company
or, as applicable, the Foreign Borrower, is requesting a Revolving Credit
Borrowing, the Term Borrowing, a conversion of Revolving Credit or Term Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Credit or Term Loans to be borrowed, converted or continued, (iv) the
Type of Revolving Credit or Term Loans to be borrowed or to which existing
Revolving Credit or Term Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Revolving Credit or Term Loans to be borrowed, and (vii) the name of the
applicable Borrower. If the Company or, as applicable, the Foreign Borrower
fails to specify a currency in a Committed Loan Notice requesting a Borrowing,
then the Revolving Credit or Term Loans so requested shall be made in Dollars.
If the Company or, as applicable, the Foreign Borrower fails to specify a Type
of Revolving Credit or Term Loan in a Committed Loan Notice, then in the case of
Loans requested to be made in Dollars to the applicable Borrower, the applicable
Revolving Credit or Term Loans shall be made as Base Rate Loans, and in all
other cases the applicable Revolving Credit or Term Loans shall be made as
Eurocurrency Rate Loans with an Interest Period of one month. If the Company or,
as applicable, the Foreign Borrower fails to give a timely notice requesting a
conversion or continuation of Eurocurrency Rate Loans, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company or, as applicable, the
Foreign Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan

 

45



--------------------------------------------------------------------------------

Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Credit or Term Loan may
be converted into or continued as a Revolving Credit or Term Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Revolving Credit or Term Loan and reborrowed in the other currency.

(b)    Advances. Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Revolving Credit or
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Company or, as applicable, the Foreign Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Revolving Credit or Term Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Revolving Credit Borrowing or Term Borrowing, each
Lender shall make the amount of its Revolving Credit or Term Loan available to
the Administrative Agent in Same Day Funds in the applicable currency of such
Revolving Credit Borrowing or Term Borrowing at the Administrative Agent’s
Office for the applicable currency not later than 1:00 p.m., in the case of any
Revolving Credit or Term Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction (or waiver in accordance
with Section 11.01) of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower, as promptly as reasonably practicable, in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided that if, on the date the Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in
Dollars be converted immediately to Base Rate Loans and any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error. The Administrative Agent shall promptly notify the Company or,
as applicable, the Foreign Borrower (with a copy of such notice to the Company)
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)    Interest Period. After giving effect to (i) all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type and (ii) all

 

46



--------------------------------------------------------------------------------

Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than ten Interest Periods in aggregate in effect
with respect to the Revolving Credit Facility and the Term Facility.

(f)    Lending Office. Subject to the second sentence of Section 3.06(a), each
Lender may make any Credit Extension to the Borrower through any Lending Office;
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement. In the case of an Affiliate of a Lender, such provisions that would
be applicable with respect to Loans actually funded by such Affiliate shall
apply to such Affiliate to the same extent as such Lender.

(g)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies applicable to such L/C Issuer for the account of the Company or any
of its Subsidiaries (including, without limitation, the Foreign Borrower), and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries (including,
without limitation, the Foreign Borrower) and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (x) the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Outstanding Amount of all L/C
Obligations in respect of Letters of Credit issued by an L/C Issuer shall not
exceed such L/C Issuer’s Letter of Credit Commitment. Each request by the
Company or, as applicable, by the Foreign Borrower, for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the ability of the Company and
the Foreign Borrower to obtain Letters of Credit shall be fully revolving, and
accordingly the Company or, as applicable, the Foreign Borrower, may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

47



--------------------------------------------------------------------------------

(ii)    The L/C Issuer shall not issue a Letter of Credit, if:

(A)    subject to Section 2.03(b)(iii), the expiry date of such Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B)    the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date unless all Revolving Credit Lenders shall have approved
such expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue a Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;

(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)    such L/C Issuer does not, as of the issuance date of the requested Letter
of Credit, issue Letters of Credit in the requested currency; or

(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Company or such Revolving Credit Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either such Letter of Credit or
such Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;

(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

 

48



--------------------------------------------------------------------------------

(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers or any of them.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company or, as applicable, the Foreign Borrower,
delivered to the applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Company and/or the Foreign Borrower, as
required by the applicable L/C Issuer. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to the applicable L/C Issuer. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such shorter period of time as the Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof (which details,
for avoidance of doubt, shall be required in connection with the issuance of
each such Letter of Credit); (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require. Additionally, the Company or, as applicable, the Foreign Borrower,
shall furnish to such L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the

 

49



--------------------------------------------------------------------------------

applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit (or
on the Closing Date in the case of the Existing Letters of Credit), each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii)    If the Company or, as applicable, the Foreign Borrower, so requests in
the applicable Letter of Credit Application, the applicable L/C Issuer may, in
its sole discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Company or, as applicable, the Foreign Borrower, shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (or with respect to an
Extended Letter of Credit, the expiry date set forth in such Extended Letter of
Credit); provided that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Credit Lenders have elected not to permit such extension
or (2) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
or, as applicable, the Foreign Borrower, and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(v)    No later than 5 days prior to the last day of each calendar quarter, each
L/C Issuer shall provide to the Administrative Agent and the Company separate
schedules or invoices for standby Letters of Credit and commercial Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate L/C Obligations outstanding at
the time of delivery of such schedules or invoices with respect to Letters of
Credit issued by such L/C Issuer, and any information requested by the Company,
the Foreign Borrower, as applicable, or the Administrative Agent relating
thereto.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall
promptly notify (any such notification, a “Drawing Notice”) the Company or, as
applicable, the Foreign Borrower (with a

 

50



--------------------------------------------------------------------------------

copy thereof to the Company), and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in an Alternative Currency, the Company or, as
applicable, the Foreign Borrower, shall reimburse the applicable L/C Issuer in
such Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company or, as applicable, the Foreign Borrower, shall have notified the
applicable L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the applicable L/C Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by any L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by any L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company or, as applicable, the Foreign Borrower,
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Company or, as applicable, the Foreign Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company or, as
applicable, the Foreign Borrower, agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to so reimburse such L/C Issuer of the
Letter of Credit by the applicable time specified in the immediately preceding
sentence, such L/C Issuer shall promptly notify the Administrative Agent of such
failure to reimburse and of the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the Administrative Agent shall promptly notify each Revolving Credit Lender
of amount of such Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company or, as applicable, the Foreign Borrower, shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on such date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

 

51



--------------------------------------------------------------------------------

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Company or, as applicable, the
Foreign Borrower, shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.

(iv)    Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the applicable L/C Issuer. If any Revolving Credit Lender
fails to fund its Revolving Credit Loan or L/C Advance pursuant to this
Section 2.03(c), any principal payment in respect of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against any L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company or, as applicable, the Foreign Borrower, of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company, the Foreign Borrower, as applicable,
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    Obligations Absolute. The obligation of the Company, or the Foreign
Borrower, as applicable, to reimburse the applicable L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or the Foreign Borrower, as applicable, or any Subsidiary may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), such L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any Subsidiary or
any waiver by such L/C Issuer which does not in fact materially prejudice the
Company or any Subsidiary;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

53



--------------------------------------------------------------------------------

(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company or, as applicable, the Foreign Borrower, shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Company’s or, as
applicable, the Foreign Borrower’s, instructions or other irregularity, the
Company or, as applicable, the Foreign Borrower, will notify the applicable L/C
Issuer as promptly as practicable but in no event later than 2 Business Days
following the receipt by a Responsible Officer of a copy of such Letter of
Credit or amendment provided by the Administrative Agent or the applicable L/C
Issuer. The Company or, as applicable, the Foreign Borrower, shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuers. Each Lender, the Company and, as applicable, the
Foreign Borrower, agree that, in paying any drawing under a Letter of Credit, no
L/C Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Required Lenders, or Required Revolving Credit Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company or, as applicable, the Foreign Borrower, hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Company, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the applicable

 

54



--------------------------------------------------------------------------------

L/C Issuer’s willful misconduct or gross negligence or the applicable L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The applicable L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Company for, and such L/C Issuer’s rights and remedies
against the Company shall not be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h)    Letter of Credit Fees. The Company or, as applicable, the Foreign
Borrower, shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance, subject to Section 2.16, with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to (i) for
Non-Performance Letters of Credit, the Applicable Rate for Non-Performance
Letters of Credit times the Dollar Equivalent of the daily amount then available
to be drawn under such Letter of Credit and (ii) for Performance Letters of
Credit, the Applicable Rate for Performance Letters of Credit times the Dollar
Equivalent of the daily amount then available to be drawn under such Letters of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit (or in the case of the Existing Letters of Credit, after
the end of June, 2014), on the Letter of Credit Expiration Date and thereafter
on demand and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Credit Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company or, as applicable, the Foreign Borrower, shall pay directly
to the applicable L/C Issuer for its own account, in Dollars, a fronting fee
with respect to each Letter of Credit, at the greater of (A) $250.00 or (B) 1/8
of 1% per annum times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most

 

55



--------------------------------------------------------------------------------

recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit (or in the case of Existing Letters of Credit, after the
end of June, 2014), on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company or, as applicable, the
Foreign Borrower, shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, or to cause the applicable Subsidiary to reimburse, the applicable
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;

(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

 

56



--------------------------------------------------------------------------------

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, may in its sole discretion to
make loans (i) to the Company, in Dollars (each such loan to the Company, a
“Domestic Swing Line Loan”) and (ii) to the Foreign Borrower, in Dollars, Euros,
Sterling or another Alternative Currency approved for such purpose by the Swing
Line Lender pursuant to Section 1.06 (each such Loan to the Foreign Borrower, a
“Foreign Swing Line Loan” and collectively with the Domestic Swing Line Loans,
the “Swing Line Loans”) from time to time on any Business Day during the
Availability Period in respect of the Revolving Credit Facility; provided that
(x) after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the Revolving
Exposure of any Revolving Credit Lender at such time shall not exceed such
Lender’s Revolving Credit Commitment, (iii) the Outstanding Amount of the Swing
Line Loans shall not exceed the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment, (iv) the Outstanding Amount of
Domestic Swing Line Loans shall not exceed the Domestic Swing Line Sublimit,
(v) the Outstanding Amount of Foreign Swing Line Loans shall not exceed the
Foreign Swing Line Sublimit, and (vi) in the case of a Foreign Swing Line Loan,
the Outstanding Amount of all Revolving Credit Loans made to the Foreign
Borrower shall not exceed the Foreign Borrower Sublimit, (y) neither the Company
nor the Foreign Borrower shall use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan and (z) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine in
good faith that it has, or will by such Credit Extension have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company or the Foreign Borrower, as applicable, may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest as set forth in
Section 2.08. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

(b)    Borrowing Procedures.

(i)    Domestic Swing Line Loans. Each Swing Line Borrowing of a Domestic Swing
Line Loan shall be made upon the Company’s notice to the Swing Line Lender and
the Administrative Agent (at the Administrative Agent’s Office with respect to
Dollars), which may be given by (A) telephone or (B) by a Swing Line Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$1,000,000 or a whole multiple of $100,000 in excess thereof and (B) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing of Domestic Swing Line Loans (x) directing the Swing Line Lender
not to make such Domestic Swing Line Loan as a result of the limitations set

 

57



--------------------------------------------------------------------------------

forth in the first proviso to the first sentence of Section 2.04(a), or (y) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Domestic Swing Line Loan
available to the Company at its office by crediting the account of the Company
on the books of the Swing Line Lender in Same Day Funds.

(ii)    Foreign Swing Line Loans. Each Swing Line Borrowing of a Foreign Swing
Line Loan shall be made upon the Foreign Borrower’s delivery of a written Swing
Line Loan Notice, appropriately completed and signed by two Responsible Officers
of the Foreign Borrower (delivered at the Administrative Agent’s Office with
respect to the requested currency of such Foreign Swing Line Loan). Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 10:00 a.m. (London time) on the requested borrowing date, and
shall specify (A) the amount to be borrowed, which shall be in a minimum of the
Alternative Currency Equivalent of $1,000,000 or a whole multiple of $100,000 in
excess thereof, (B) the currency of the Foreign Swing Line Loans to be borrowed,
and (C) the requested borrowing date, which shall be a Business Day. Unless the
Swing Line Lender has received notice from the Administrative Agent (including
at the request of any Lender) prior to 11:00 a.m. (London time) on the date of
the proposed Swing Line Borrowing (1) directing the Swing Line Lender not to
make such Foreign Swing Line Loan as a result of the limitations set forth in
the first proviso to the first sentence of Section 2.04(a), or (2) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 3:00 p.m. (London time) on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Foreign Swing Line Loan available to
the Foreign Borrower

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or the Foreign Borrower, as applicable (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make (x) a Base Rate Loan, in respect of Domestic
Swing Line Loans and (y) a Eurocurrency Rate Loan, in respect of Foreign Swing
Line Loans, in each case in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans but subject to the
unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company or the Foreign Borrower, as applicable, with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) in Dollars if the applicable Swing Line Loan
is a Domestic Swing Line Loan or the currency of the applicable Swing Line Loan
if the Swing Line Loan is a Foreign Swing Line Loan for the account of the Swing
Line Lender at the Administrative Agent’s Office for such payments not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan or Eurocurrency Rate
Loan, as applicable, to the Company or to the Foreign Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

58



--------------------------------------------------------------------------------

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Loans, submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Company, the Foreign Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company or the Foreign Borrower, as applicable, to
repay Swing Line Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative

 

59



--------------------------------------------------------------------------------

Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company (on behalf of the Foreign Borrower, if
applicable) for interest on the Swing Line Loans. Until a Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Revolving Credit Percentage
of any Swing Line Loan, interest in respect of such Lender’s Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.

(f)    Payments Directly to Swing Line Lender. The Company or the Foreign
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

2.05    Prepayments.

(a)    Optional.

(i)    Each Borrower may, upon notice from such Borrower to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay its Revolving
Credit Loans and Term Loans in whole or in part without premium or penalty
subject to Section 3.05; provided that, unless otherwise agreed by the
Administrative Agent, (i) such notice must be in a form acceptable to the
Administrative Agent and received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) one Business Day prior to the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
the applicable Alternative Currency Equivalent of $5,000,000 or a whole multiple
of the applicable Alternative Currency Equivalent of $1,000,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Type(s) of
Loans to be prepaid, whether the prepayment is in respect of Revolving Credit
Loans or Term Loans, and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment (based on the relevant
Facility). The applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.18, each such prepayment
shall be applied (x) with respect to Revolving Credit Loans, to the Revolving
Credit Loans of Revolving Credit Lenders in accordance with their respective
Applicable Revolving Credit Percentages and (y) with respect to Term Loans, to
the installments set forth in Section 2.07(c) in direct order of maturity in
accordance with the Applicable Term Loan Percentage of the Term Lenders with
respect to the Term Loan.

 

60



--------------------------------------------------------------------------------

(ii)    The Company or the Foreign Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than (A) in the case of Domestic Swing
Line Loans, 12:00 noon on the date of the prepayment and (B) in the case of
Foreign Swing Line Loans, 10:00 a.m. (London time) on the date that is one
Business Day prior to the date of such prepayment and (ii) any such prepayment
shall be in a minimum principal amount of (A) $100,000, or a whole multiple of
$50,000 in excess thereof, in the case of Domestic Swing Line Loans and (B) the
applicable Alternative Currency Equivalent of $500,000, in the case of Foreign
Swing Line Loans (or in the case of (A) and (B) immediately above, if less, the
entire principal amount thereof outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b)    Mandatory.

(i)    If the Administrative Agent notifies the Company and the Foreign Borrower
at any time that the Total Revolving Credit Outstandings at such time exceed the
Revolving Credit Facility, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Revolving Credit Loans (provided that the
Foreign Borrower shall repay only those Revolving Credit Loans that are
attributable to it), Swing Line Loans and L/C Borrowings (together with all
accrued but unpaid interest thereon) and/or the Company shall Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce the Total
Revolving Credit Outstandings as of such date of payment or Cash
Collateralization to an amount not to exceed 100% of the Revolving Credit
Facility; provided, however, that, the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral (but only to the extent that, at such time, the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility), request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

(ii)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Domestic Swing Line Loans that are not Cash
Collateralized by the Company at such time exceeds an amount equal to the
Domestic Swing Line Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay the Domestic Swing Line
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Domestic Swing Line
Sublimit.

(iii)    If the Administrative Agent notifies the Foreign Borrower at any time
that the Outstanding Amount of all Foreign Swing Line Loans that are not Cash
Collateralized by the Foreign Borrower at such time exceeds an amount equal to
the Foreign Swing Line Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Foreign Borrower shall prepay the Foreign
Swing Line Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the Foreign
Swing Line Sublimit.

 

61



--------------------------------------------------------------------------------

(iv)    If the Administrative Agent notifies the Foreign Borrower at any time
that the Outstanding Amount of all Loans made to the Foreign Borrower at such
time exceeds an amount equal to the Foreign Borrower Sublimit then in effect,
then, within two Business Days after receipt of such notice, the Foreign
Borrower shall prepay Loans made to them in an aggregate amount sufficient to
reduce such Outstanding Amount of such Loans as of such date of payment to an
amount not to exceed 100% of the Maximum Foreign Borrower Sublimit.

2.06    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate either Facility, or from time to time
permanently reduce either Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, and (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit, the
Foreign Borrower Sublimit, or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Facility, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of either Facility. Any reduction
of a Facility shall be applied to the Commitment of each Lender according to its
Applicable Percentage in respect of such Facility (without giving effect to any
adjustments under Section 2.16). All fees accrued until the effective date of
any termination of the Revolving Credit Facility shall be paid on the effective
date of such termination. The aggregate Term Commitments shall be automatically
and permanently reduced to zero on the earlier of (x) the Term Loan Funding Date
and (ii) the last day of the Availability Period for the Term Facility. The
aggregate Revolving Credit Commitments shall automatically and permanently
reduce to zero on the last day of the Availability Period for the Revolving
Credit Facility.

2.07    Repayment of Loans.

(a)    Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Facility the aggregate principal
amount of Revolving Credit Loans made to such Borrower and outstanding on such
date.

(b)    Swing Line Loans. The Company or the Foreign Borrower shall repay each
Swing Line Loan made to the Company or the Foreign Borrower on the earlier to
occur of (a) the date ten Business Days after such Loan is made and (b) the
Maturity Date for the Revolving Facility.

(c)    Term Loans. To the extent not repaid earlier as provided herein, the
Company shall repay the Term Loans to the Term Lenders (i) in consecutive
quarterly installments in the aggregate principal amount for each quarterly
installment equal to (A) the outstanding principal amount of the Term Loans on
the Term Loan Funding Date multiplied by (B) 1.25%, commencing on the last
Business Day of the Company’s first full fiscal quarter after the Term Loan
Funding Date and continuing on the last Business Day of each of the Company’s
fiscal quarters thereafter, and (ii) in a final installment in an amount equal
to the aggregate principal amount of all Term Loans outstanding on the Maturity
Date, in each case subject to adjustment as a result of application of
prepayments in accordance with Section 2.05(a).

2.08    Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per

 

62



--------------------------------------------------------------------------------

annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Loan denominated in Dollars and made as a Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate plus the Applicable Rate; (iii) each Domestic Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the lesser of (x) the Highest Lawful
Rate and (y) the Daily Floating LIBOR Rate plus the Applicable Rate and
(iv) each Foreign Swing Line Loan shall bear interest at the lesser of (x) the
Highest Lawful Rate and (y) the Overnight Rate plus the Applicable Rate for
Domestic Swing Line Loans. To the extent that any calculation of interest or any
fee required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.

(b)    Default Rate.

(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by either
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
defaulting Borrower shall pay interest on the principal amount of all
outstanding Obligations or Foreign Obligations hereunder, as applicable,
attributable to such defaulting Borrower at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(d)    Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder, and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

63



--------------------------------------------------------------------------------

2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)    Revolving Credit Facility Commitment Fee. The Company and the Foreign
Borrower (in respect of the following clause (i)) shall pay (in the case of the
following clause (i), each in accordance with its pro rata share of the
Outstanding Amount of Revolving Credit Loans) to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. For avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Revolving Credit Facility for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the end of June, 2014, and on
the last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)    Term Facility Commitment Fee. The Company shall pay to the Administrative
Agent for the account of each Term Lender in accordance with its Applicable Term
Loan Percentage, a commitment fee in Dollars equal to the Applicable Rate times
the actual daily amount by which the Term Facility exceeds the Outstanding
Amount of the Term Loans, subject to adjustment as provided in Section 2.16. The
commitment fee shall accrue commencing on the 91st day after the Second
Amendment Closing Date through the earlier of (x) the Term Loan Funding Date and
(y) the last day of the Availability Period for the Term Facility, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the 91st day after the Second Amendment Closing Date, and on the
earlier of (x) the Term Loan Funding Date and (y) the last day of the
Availability Period for the Term Facility. If there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(c)    Other Fees.

(i)    The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans bearing interest based on clause (b) of the definition of “Base Rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees

 

64



--------------------------------------------------------------------------------

or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent (or, if applicable, the Swing Line Lender or applicable L/C
Issuer) of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

2.11    Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender and
each L/C Issuer shall be evidenced by one or more accounts or records maintained
by such Lender or such L/C Issuer and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or such L/C Issuer shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
or such L/C Issuer to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender or any L/C Issuer and the accounts
and records of the Administrative Agent in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b)    Maintenance of Records. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Company or by the Foreign
Borrower with respect to the Obligations or the Foreign Obligations, as
applicable, shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency and Foreign Swing Line Loans,
all payments by the Company or by the Foreign Borrower hereunder with respect to
the Obligations or the Foreign Obligations, as applicable, shall be made to the
Administrative Agent, for the account of the respective Lenders (including
without limitation, the Swing Line Lender) to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Company or by the Foreign Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency and Foreign Swing Line Loans (in each case, as such Loans
or Swing Line Loans may be attributable to the Obligations or the Foreign
Obligations, as applicable) shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative

 

65



--------------------------------------------------------------------------------

Agent’s Office in such Alternative Currency and in Same Day Funds not later than
the Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, the Company or the Foreign Borrower, as
applicable, is prohibited by any Law from making any required payment hereunder
in an Alternative Currency, such Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the immediately following Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Company or by the Foreign Borrower, as applicable, shall come due on
a day other than a Business Day, payment shall be made on the immediately
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. All
payments to be made by a Lender shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Company or the Foreign
Borrower, as applicable, severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to the
Base Rate Loans or in the case of Alternative Currencies in accordance with
market practice applicable to borrowers similarly situated to the Borrowers
hereunder in credit facilities similar to the credit facility evidenced by this
Agreement, in each case, as applicable. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company or the Foreign
Borrower, as applicable, prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the applicable Borrower will not make

 

66



--------------------------------------------------------------------------------

such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

(iii)    Payments in Other Currencies. A notice of the Administrative Agent to
any Lender, the Company or the Foreign Borrower, as applicable, with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans and Term Loans, to fund participations in Letters
of Credit and Swing Line Loans, in each case to the Company or to the Foreign
Borrower, as applicable, and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swing Line Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.09 and
Sections 2.03(h) and (i) shall be made for account of the Appropriate Lenders,
and each termination or reduction of the amount of the Commitments shall be
applied to the respective Commitments of the Lenders, pro rata according to
their Applicable Percentages in respect of each Facility; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans or Term
Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for account of
the Appropriate Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Credit Loans or Term Loans held by them, as
the case may be; and (iv) each payment of interest on Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders in respect of the relevant Facility.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the

 

67



--------------------------------------------------------------------------------

Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payment on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14    Increase in Commitments.

(a)    Request for Increase. Provided (i) there exists no Default both before
and after giving effect to any Incremental Revolving Commitment or Incremental
Term Commitment (including compliance by the Company with the covenants set
forth in Sections 7.10, 7.11 and 7.12 determined on a pro forma basis) and
(ii) upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may from time to time, request (x) an increase in the
Revolving Credit Facility (each, an “Incremental Revolving Commitment”) and/or
(y) the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment”), by an amount (for all such requests in the
aggregate) not exceeding $250,000,000; provided that (A) any such request for an
increase shall be in a minimum amount of $5,000,000, and (B) no such increase
shall increase the Letter of Credit Sublimit, the Domestic Swing Line Sublimit,
the Foreign Swing Line Sublimit or the Foreign Borrower Sublimit. At

 

68



--------------------------------------------------------------------------------

the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders or such other time
period as agreed to by the Borrower and any Lender providing an Incremental
Revolving Commitment or an Incremental Term Commitment).

(b)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:

(i)    the terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by
clause (iii) or (iv) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (iii) and (iv) below;

(ii)    the terms and provisions of Revolving Credit Loans made pursuant to new
Revolving Credit Commitments shall be identical to the Revolving Credit Loans;

(iii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans; and

(iv)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Maturity Date.

(c)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period specified in the notice referred to in
subsection (a) above (i) whether or not it agrees to provide an Incremental Term
Commitment, and if so, whether in an amount equal to, greater than or less than
its Applicable Percentage with respect to the Term Facility, and (ii) whether or
not it agrees to increase its Revolving Credit Commitment and, if so, whether by
an amount equal to, greater than, or less than its Applicable Revolving Credit
Percentage of such requested increase, as applicable. Any Lender not responding
within such time period shall be deemed to have declined to provide an
Incremental Term Commitment or increase its Revolving Credit Commitment, as
applicable.

(d)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld or delayed), the Company may also invite additional Eligible Assignees
to become Lenders (the “New Lenders”).

(e)    Increase Joinder; Effective Date; Allocations. The Incremental
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Company, the Administrative Agent and each Lender making such
Incremental Commitment, including each New Lender, in form and substance
reasonably satisfactory to each of them. The Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the

 

69



--------------------------------------------------------------------------------

Administrative Agent, to effect the provisions of this Section 2.14. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Credit Loans or Term Loans shall be deemed, unless
the context otherwise requires, to include references to Revolving Credit Loans
made pursuant to Incremental Revolving Credit Commitments and Incremental Term
Loans that are Term Loans, respectively, made pursuant to this Agreement.

(f)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such increase, and (ii) in the case of the Company, certifying that, before and
after giving effect to such increase, (A) each of the conditions set forth in
Section 4.02 shall have been satisfied; (B) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent that any representation and warranty
that is already qualified by materiality in which case such representation and
warranty shall be true and correct in all respects), on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except that any representation and warranty is
qualified as to “materiality” or “Material Adverse Effect shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (C) no Default exists and (D) the Company’s compliance with the
covenants set forth in Sections 7.10, 7.11 and 7.12 determined on a pro forma
basis after giving effect to such increase. The Company shall deliver or cause
to be delivered any other customary documents, including, without limitation,
legal opinions, as reasonably requested by the Administrative Agent in
connection with any increase in the Revolving Credit Facility.

(g)    Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Credit Commitments, each Revolving Credit Lender shall purchase or sell (as the
case may be), without recourse, an amount of the Revolving Credit Loans
outstanding such that, after giving effect to the Incremental Revolving Credit
Commitments, the amount of each such Lender’s Revolving Credit Commitment
utilized and the amount of the Revolving Credit Loans owed to each Revolving
Credit Lender will be equal to its Applicable Revolving Credit Percentage
thereof after giving effect to such increase. The Borrowers shall pay each
Revolving Credit Lender any additional amounts required pursuant to Section 3.05
as a result of any such purchases or sales.

(h)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of each new Commitment shall make a
Term Loan to the Company in an amount equal to its new Commitment.

(i)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and the Security Instruments.

(j)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

70



--------------------------------------------------------------------------------

2.15    Cash Collateral.

(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Company will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Company shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16, or 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

71



--------------------------------------------------------------------------------

2.16    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize such L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Company or the Foreign Borrower, as applicable, may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company or the Foreign Borrower,
as applicable, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the applicable
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, the applicable L/C Issuer or Swing Line Lender as a result of any final
and non-appealable judgment of a court of competent jurisdiction obtained by any
Lender, such L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company or the Foreign Borrower, as
applicable, as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

72



--------------------------------------------------------------------------------

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) or 2.09(b) for any period during which that Lender is a
Defaulting Lender (and neither the Company nor the Foreign Borrower shall be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

(C)    With respect to any fee payable under Section 2.09(a), 2.09(b) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Company or the Foreign Borrower, as applicable,
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 11.26, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company or the Foreign Borrower, as applicable, shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.15.

(b)    Defaulting Lender Cure. If the Company, the Foreign Borrower, the
Administrative Agent, Swing Line Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit

 

73



--------------------------------------------------------------------------------

and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17    Designation of Material Subsidiaries. If, at the time a Compliance
Certificate is delivered pursuant to Section 6.02(b), the Material Subsidiaries
that are Domestic Subsidiaries are insufficient to satisfy each of the
thresholds set forth in part (a) of the definition of Material Subsidiaries, the
Company shall, no later than thirty (30) days after the date of delivery of such
Compliance Certificate, designate in writing to the Administrative Agent such
additional Domestic Subsidiaries as “Material Subsidiaries” as are necessary to
comply with such definition. In the case of any designations pursuant to this
Section each such designated Subsidiary shall comply with all the applicable
provisions of Section 6.14 within the time provided therein.

2.18    Designated Lender. Subject to the second sentence of Section 3.06(a),
each Lender at its option may make any Credit Extension to any Borrower through
any Lending Office (each, a “Designated Lender”); provided that any exercise of
such option shall not affect the obligation of such Borrower to repay such
Credit Extension in accordance with the terms of this Agreement. Any Designated
Lender shall be considered a Lender, provided that in the case of an Affiliate
or branch of a Lender, such provisions applicable to a Lender shall apply to
such Affiliate or branch of such Lender to the same extent as such Lender; and
provided that for the purposes only of voting in connection with any Loan
Document, any participation by any Designated Lender in any outstanding Credit
Extension shall be deemed a participation of such Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligations to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all

 

74



--------------------------------------------------------------------------------

required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall also, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or any L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below. In the
event of such a payment to the Administrative Agent by a Loan Party, upon the
request of the Company, the Administrative Agent shall assign to the applicable
Loan Party any claims that the Administrative Agent may have against the
applicable Lender or L/C Issuer with respect to the payments to the
Administrative Agent that were required to have been made pursuant to
Section 3.01(c)(ii) below; provided, however, that the right of set off provided
in the last sentence of Section 3.01(c)(ii) below shall not be assignable by the
Administrative Agent to a Loan Party.

(ii)    Each Lender and L/C Issuer shall, and does hereby, severally indemnify
the Company and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against (x) any Indemnified Taxes
attributable to such Lender or the applicable L/C Issuer (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the

 

75



--------------------------------------------------------------------------------

provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender or the
applicable L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company or any other Loan Party to a Governmental Authority as provided
in this Section 3.01, the Company shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law or the taxing
authorities of a jurisdiction pursuant to such Applicable Law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(ii)(A), (ii)(B) and (ii)(D) below or (B) required by Applicable Law
to comply with the requirements for execution or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

76



--------------------------------------------------------------------------------

reasonable request of the Company or the Administrative Agent, whichever of the
following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)    executed originals of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by

 

77



--------------------------------------------------------------------------------

law and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or any L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to a Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Administrative Agent, any Lender or any L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or any L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h)    FATCA Grandfather Status. For purposes of determining withholding Taxes
under FATCA, from and after the First Amendment Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

78



--------------------------------------------------------------------------------

3.02    Illegality and Designated Lenders.

(a)    If any Lender in good faith determines (which such determination shall,
absent manifest error, be final and conclusive and binding upon all parties)
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to perform any of its obligations hereunder or to make, maintain or fund or
charge interest with respect to any Credit Extension (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which such
Lender agrees to do promptly upon the occurrence thereof). Upon receipt of such
notice, (x) the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or convert all such Eurocurrency Rate Loans of
such Lender to (A) in the case of such Loans that are made to the Company and
denominated in Dollars, Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), or (B) in the case of any other Loan, a Loan bearing interest
at the applicable Overnight Rate for the currency in which such Loan was
denominated prior to such conversion plus the Applicable Rate for Eurocurrency
Rate Loans. Such prepayment or conversion shall occur either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or as soon as reasonably practicable
upon receipt of such notice, and in any case within ten (10) Business Days
following such receipt, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

(b)    If, in any applicable jurisdiction, the Administrative Agent, any L/C
Issuer, any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any L/C Issuer, any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
Letter of Credit or (iii) issue, make, maintain, fund or charge interest or fees
with respect to any Credit Extension such Lender or such Person shall promptly
notify the Administrative Agent, then, upon the Administrative Agent notifying
the Company, and until such notice by such Person is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. As soon as reasonably practicable upon
receipt of such notice, and in any case within ten (10) Business Days following
such receipt, the Loan Parties shall, (A) repay such Person’s participation in
the Loans or other applicable Obligations on the last day of

 

79



--------------------------------------------------------------------------------

the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law), (B) to the extent applicable to an L/C Issuer, Cash Collateralize that
portion of applicable L/C Obligations comprised of the aggregate undrawn amount
of Letters of Credit issued by such L/C Issuer to the extent not otherwise Cash
Collateralized, and (C) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

3.03    Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan or (c) a
fundamental and adverse change has occurred in the foreign exchange or interbank
markets with respect to such Alternative Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls (in each
case with respect to clauses (a), (b) and (c) above, “Impacted Loans”), or
(d) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(or a conversion to) (A) in the case of such Loans that are (or are proposed to
be) made to the Company and denominated in Dollars, Base Rate Loans in the
amount specified therein or (B) in the case of any other Loans, a Loan bearing
interest at the Overnight Rate for the requested currency, or in the case of a
conversion of an existing Loan, the currency in which such Loan was denominated
prior to such conversion plus the Applicable Rate for Eurocurrency Rate Loans.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) or (b) of the first sentence of this
Section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.

 

80



--------------------------------------------------------------------------------

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the applicable L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit issued by such L/C Issuer
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or any L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)    Capital or Liquidity Requirements. If any Lender or any L/C Issuer in
good faith determines (which such determination shall, absent manifest error, be
final and conclusive and binding upon all parties) that any Change in Law
affecting such Lender or any L/C Issuer or any Lending Office of such Lender or
such Lender’s or such L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such L/C Issuer’s capital or on the capital of such
Lender’s or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Borrower to pay) to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c)    Mandatory Costs. If any Lender or any L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Borrower to pay) to such Lender or such L/C Issuer,
as the case may be, such Mandatory Costs. Such amount shall be expressed as a
percentage per annum and shall be payable on the full amount of the applicable
Obligations.

 

81



--------------------------------------------------------------------------------

(d)    Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(e)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(f)    Additional Reserve Requirements. The Company or the Foreign Borrower, as
applicable, shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company or the Foreign Borrower, as applicable, shall
have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 Business
Days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company or the Foreign Borrower, as
applicable, shall promptly compensate such Lender for, and hold such Lender
harmless, from any loss, cost or expense incurred by it as a result of:

(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii)    any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Borrower;

 

82



--------------------------------------------------------------------------------

(iii)    any failure by such Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(iv)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Company or the Foreign Borrower, as applicable, shall
also pay any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Company or the Foreign
Borrower, as applicable, to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension hereunder through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of such Borrower such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company or the Foreign
Borrower, as applicable, hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice provided for under Section 3.02 or if any Loan
Party is required to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 11.13.

(c)    Limitation on Compensation. Notwithstanding anything to the contrary in
this Article III, no Loan Party shall be required to compensate the
Administrative Agent or any Lender (as applicable) under Section 3.01 for Taxes
or Other Taxes, under Section 3.04(a) for any increased cost or reduction
described therein, under Section 3.04(b) for any reduction described therein, or
under Section 3.05 for any loss, cost or expense described therein, if such
Taxes, Other Taxes, increased cost, reduction, loss, cost or

 

83



--------------------------------------------------------------------------------

expense, as applicable, shall have been incurred (or assessed, with respect to
Taxes or Other Taxes) more than 270 days prior to the date that the
Administrative Agent or such Lender (as applicable) delivers the demand
described in the applicable Section; provided, however, to the extent that any
such costs are imposed retroactively, the Administrative Agent and the Lenders
shall be entitled to recover such costs from the date such costs were
retroactively imposed, provided that a request for reimbursement of such costs
is provided to the Company within 270 days of the Administrative Agent and the
Lenders becoming aware of such retroactive costs.

3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each Lender:

(i)    executed counterparts of this Agreement, the Guaranties and the
applicable Security Instruments, sufficient in number for distribution to the
Administrative Agent, each Lender, the Company and the Foreign Borrower;

(ii)    Notes executed by each of the Borrowers in favor of each Lender that has
requested Notes;

(iii)    such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries (or other individuals performing similar functions) of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization;

(v)    a favorable opinion of counsel to the Loan Parties including special
counsel to the Foreign Borrower in Luxembourg, and special counsel to the
Foreign Guarantor in Poland, in each case, addressed to the Administrative Agent
and each Lender (and expressly permitting reliance by successors and assigns of
the Administrative Agent and each Lender), as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent or the Required
Lenders may reasonably request;

 

84



--------------------------------------------------------------------------------

(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)    a certificate for each Company and the Foreign Borrower, as applicable,
signed by a Responsible Officer thereof certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, (B) that there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect and (C) the current Debt Ratings;
and

(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, any L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.

(b)    The Administrative Agent shall have received evidence satisfactory to it
of the insurance required to be maintained by the Loan Parties pursuant to the
Security Agreement.

(c)    The Administrative Agent shall have received the results of a Lien search
(including a search as to judgments and tax matters), in form and substance
reasonably satisfactory thereto, made against the Loan Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in assets of the same
type as the Collateral of such Loan Party, indicating among other things that
the assets of each such Loan Party are free and clear of any Lien (except for
Liens permitted pursuant to Section 7.01).

(d)    Any fees and expenses required to be paid on or before the Closing Date
under the Fee Letters or under any Loan Document shall have been paid.

(e)    Unless waived by the Administrative Agent, the Company and the Foreign
Borrower, as applicable, each shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

85



--------------------------------------------------------------------------------

4.02    Conditions to all Credit Extensions. The obligation of each Lender and
the L/C Issuer to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and
(ii) that for purposes of this Section 4.02, the representations and warranties
contained in subsection (a) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, except that to the extent such representations and warranties
refer to statements furnished pursuant to subsection (b) of Section 6.01, the
representations and warranties in subclauses (i) and (ii) of subsection (a) of
Section 5.06 shall be qualified by reference to the absence of footnotes and
shall be subject to year-end adjustments.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

(e)    There shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such rights.

Each Request for Credit Extension (other than a Committed Loan Notice
(x) requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (y) deemed submitted pursuant to Section 2.04(c)(i))
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company, as to itself and its Subsidiaries, and the Foreign Borrower solely
as to itself and its Subsidiaries, represents and warrants to the Administrative
Agent and the Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party and each other
Material Subsidiary (a) is duly organized or formed, validly existing and, as
applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,

 

86



--------------------------------------------------------------------------------

organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and, as applicable, in good standing or
the equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in the case of the preceding clause (b) to the extent that any such violation,
conflict, breach, contravention or creation would not reasonably be expected to
have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Security Instruments, (c) the perfection
or maintenance of the Liens created under the Security Instruments (including
the first priority nature thereof) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Instruments, other than
(i) authorizations, approvals, actions, notices and filings which have been duly
obtained and (ii) filings to perfect the Liens created by the Security
Instruments.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms, except that the
enforceability hereof and thereof may be limited by Debtor Relief Laws.

5.05    Financial Statements; No Material Adverse Effect; Casualty Events.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its consolidated Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date hereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)    Schedule 5.05 sets forth all material indebtedness and other material
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries in excess of $25,000,000 in the aggregate

 

87



--------------------------------------------------------------------------------

not reflected on the August 31, 2016 financial statements referred to above,
incurred after the date of such financial statements but prior to the Second
Amendment Closing Date, including liabilities for material commitments and
Indebtedness in excess of $25,000,000 in the aggregate.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

5.06    Litigation.

(a)    Except as set forth in the Company’s Form 10K for the period ended
August 31, 2016 filed with the SEC, there are no proceedings, claims or disputes
pending or, to the actual knowledge of the Company, threatened or contemplated,
at Law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Material Subsidiaries or against any of their
respective properties or revenues that individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

(b)    There are no proceedings, claims or disputes pending or, to the actual
knowledge of the Company, threatened or contemplated, at Law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Material Subsidiaries or against any of their respective properties
or revenues that purport to pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby.

5.07    No Default. Neither the Company nor any Material Subsidiary is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens. Each of the Company and its Material
Subsidiaries has good record and indefeasible title to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Material Subsidiaries is subject to no Liens,
other than Permitted Liens.

5.09    Environmental Compliance. The Company and its Material Subsidiaries have
complied with all Environmental Laws except for any Environmental Liability as a
result of any non-compliance therewith which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10    Insurance. The properties of the Company and its Material Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies of similar size engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates, except to the extent failure to
maintain any such insurance would not reasonably be expect to result in a
Material Adverse Effect.

5.11    Taxes. The Company and its Material Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in

 

88



--------------------------------------------------------------------------------

accordance with GAAP. There is no proposed tax assessment against the Company or
any Material Subsidiary that would, if made, have a Material Adverse Effect. The
Federal income tax liabilities of the Company and its Subsidiaries have been
determined by the Internal Revenue Service and paid for all fiscal years up to
and including the fiscal year ended August 31, 2007.

5.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur which
has resulted, or which would reasonably be expected to result, in a Material
Adverse Effect; (ii) no Pension Plan has any Unfunded Pension Liability which
has resulted or which would reasonably be expected to have a Material Adverse
Effect; (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) which has resulted or which would reasonably be expected
to have a Material Adverse Effect; (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan which has resulted or which would reasonably be
expected to have a Material Adverse Effect; and (v) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA which has resulted or which would reasonably be
expected to have a Material Adverse Effect.

(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan on the Closing Date, other than those listed
on Schedule 5.12(d) hereto.

(e)    The Company represents and warrants as of the Second Amendment Closing
Date that the Company is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

5.13    Subsidiaries; Equity Interests. As of the Second Amendment Closing Date,
the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are (as applicable) fully paid and
non-assessable and are owned by the applicable Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens (other than
Liens permitted under Section 7.01). As of the

 

89



--------------------------------------------------------------------------------

Second Amendment Closing Date, the Company owns no Equity Interests in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Company have been
validly issued, and are fully paid and non-assessable. Each of the Domestic
Guarantors (other than the Company), the Foreign Borrower and the Foreign
Guarantor and each Material Subsidiary is identified as such in Part (a) of
Schedule 5.13.

5.14    Margin Regulations; Investment Company Act.

(a)    No Borrower nor any Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b)    None of the Company, any Person Controlling the Company or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions
actually known to the Company to which it or any of its Subsidiaries is subject,
and all other matters actually known to it, that would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other written
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company is set forth on
Schedule 11.02. The true and correct unique identification number of the Foreign
Borrower that has been issued by its jurisdiction of organization and the name
of such jurisdiction are set forth on Schedule 5.17.

5.18    Intellectual Property; Licenses, Etc. The Company and its Material
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Company, no slogan or other advertising device, product,

 

90



--------------------------------------------------------------------------------

process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.19    Solvency. The Company is, the Foreign Borrower is, and the Company and
its Subsidiaries are on a consolidated basis, Solvent.

5.20    Representations as to Foreign Obligors.

(a)    Each Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents. It is not required under the Laws of the jurisdiction in which any
Foreign Obligor is incorporated or resident or at the address specified for each
Foreign Obligor on Schedule 11.02 to make any deduction for or on account of Tax
from any payment it may make under any Loan Document.

(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

91



--------------------------------------------------------------------------------

5.21    OFAC; Anti-Terrorism; Anti-Corruption. Neither Borrower, any Subsidiary
of either Borrower or, to the knowledge of the Company, any director, officer,
employee, agent, or representative thereof, or any other Affiliate of either
Borrower: (a) is a Sanctioned Person, (b) is currently the subject or target of
any Sanctions, (c) has any of its assets in Sanctioned Entities, (d) derives any
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities, (e) is located, organized or resident in a
Designated Jurisdiction, or (f) is included on OFAC’s List of Specially
Designated Materials, HMT’s Consolidated List of Financial Sanctions Target and
the Investment Bank List, or any similar list enforced by any other relevant
sanctions authority, in each case, that would constitute a violation of
applicable Laws. The proceeds of any Credit Extension will not be used and have
not been used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person or a Sanctioned Entity, or in
any other manner will result in violation of any Person of Sanctions or
anti-terrorism or Anti-Corruption Laws that would constitute a violation of
applicable Laws. Each Loan Party and its Subsidiaries and, to their knowledge,
each of their Related Parties have conducted their separate business in
compliance with the Anti-Corruption Laws and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such law
in all material respects.

5.22    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.16)
cause each Material Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent with
sufficient copies for each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)    as soon as available and in any event within 5 days after the date that
annual financial statements are required to be filed with the SEC, but in no
event later than 100 days after the close of each fiscal year, copies of:

(i)    consolidated balance sheets of the Company and its consolidated
Subsidiaries as of the close of such fiscal year;

(ii)    consolidated statements of income and retained earnings of the Company
and its consolidated Subsidiaries for such fiscal year; and

(iii)    consolidated statements of cash flows of the Company and its
consolidated Subsidiaries for such fiscal year,

in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, and the Company further agrees to provide with such
financial statements information (by business segment) as to the amount charged
to amortization and depreciation expense, interest expense, rental expense and
capital spending for such fiscal year and the unamortized balance of goodwill as
of the end of such fiscal year, all in reasonable detail and accompanied by an
unqualified opinion thereon of a public accounting firm of recognized national
standing to the effect that the consolidated financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated

 

92



--------------------------------------------------------------------------------

Subsidiaries as of the end of the fiscal year being reported on and the
consolidated results of the operations and cash flows for said year in
conformity with GAAP and applicable Securities Laws, without expressing a doubt
as to the ability of the Company to continue as a going concern or like
qualification or exception or any qualification or exception as to the scope of
such audit, and that the examination of such accountants in connection with such
financial statements has been conducted in accordance with generally accepted
auditing standards and included such tests of the accounting records and such
other auditing procedures as said accountants deemed necessary in the
circumstances;

(b)    as soon as available and in any event within 5 days after the date that
quarterly financial statements are required to be filed with the SEC (excluding
the last quarterly fiscal period of each fiscal year), but in no event later
than 50 days after the end of each quarterly fiscal period (except the last) of
each fiscal year, copies of:

(i)    consolidated balance sheets of the Company and its consolidated
Subsidiaries as of the close of such quarterly fiscal period, and, to the extent
available to the Company, setting forth in comparative form the consolidated
figures for the corresponding period of the preceding fiscal year;

(ii)    consolidated statements of income of the Company and its consolidated
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, and, to the extent available to the Company, in each case setting
forth in comparative form the consolidated figures for the corresponding periods
of the preceding fiscal year; and

(iii)    consolidated statements of cash flows of the Company and its
consolidated Subsidiaries for the portion of the fiscal year ending with such
quarterly fiscal period, and, to the extent available to the Company, setting
forth in comparative form the consolidated figures for the corresponding period
of the preceding fiscal year,

all in reasonable detail and certified as complete and correct by an authorized
financial officer of the Company and the Company further agrees to provide with
such financial statements information (by business segment) as to the amount
charged to amortization and depreciation expense, interest expense, rental
expense and net capital spending, in each case for the periods indicated above
and the unamortized balance of goodwill as at the end of the periods indicated
above.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports of the Company by independent accountants
in connection with the accounts or books of the Company or any Subsidiary, or
any audit of any of them;

 

93



--------------------------------------------------------------------------------

(c)    promptly after the same are available, copies of each (i) annual report,
proxy or financial statement or, at the Administrative Agent’s request, copies
of each other report or communication sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports (including
Forms 10K, 10Q and 8K) and registration statements which the Company may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto and (ii) without duplication, copies of any certifications or affidavits
required by the SEC in connection with the filing of Forms 10K, 10Q and 8K; and

(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on EDGAR or otherwise on the SEC website
(and in each case available to the public) or on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Company shall deliver paper copies of such documents to the
Administrative Agent for any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials” by posting the Borrower Materials on IntraLinks, Syndtrak
or substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each a “Public Lender”). Each Borrower hereby agrees that so
long as such Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute confidential information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that

 

94



--------------------------------------------------------------------------------

are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.03    Notices. Promptly notify the Administrative Agent:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including to the extent any of the following would
reasonably be expected to result in a Material Adverse Effect, (i) any breach or
non-performance of, or any default (after giving effect to any applicable grace
or cure period) under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event; or

(d)    of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Material
Subsidiary; (b) all lawful claims which, if unpaid, would by Law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Material Subsidiary; and
(c) all Indebtedness with a principal obligation of not less than $10,000,000,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment used in the operation of its business in good
working order and condition, ordinary wear and tear excepted and except in
connection with transactions permitted by Section 7.05; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

95



--------------------------------------------------------------------------------

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Material Subsidiary, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Material Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent, on behalf of Lenders, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, in each case as
reasonably necessary, and all at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
(which notice shall include the subject matter of the proposed inspection,
examination or discussion) to the Company; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon no less than two days advance notice.

6.11    Use of Proceeds. Use the proceeds of (a) the Term Loans for general
corporate purposes not in contravention of any Law or Loan Documents, including
without limitation, to pay the 2017 Senior Notes and the 2018 Senior Notes and
(b) the other Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.

6.12    Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

6.13    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are necessary to maintain the
enforceability of, and the practical realization by the Secured Parties of the
intended benefit of, the applicable Loan Documents against such Foreign
Obligors.

 

96



--------------------------------------------------------------------------------

6.14    Notices Regarding Subsidiaries; Covenant to Guarantee and Give Security;
Scope of Collateral.

(a)    Notices and Information. Provide notice to the Administrative Agent
(i) no later than 15 days after the date on which any Person becomes, as a
result of formation or acquisition, a Domestic Subsidiary that is not a Domestic
Guarantor but is a Material Subsidiary (other than by virtue of clause (ii) of
the proviso contained in the definition of “Material Subsidiary”) and (ii) no
later than 30 days after the delivery of each Compliance Certificate of any
Domestic Subsidiary that is not a Domestic Guarantor but is as of the last day
of the fiscal quarter for which such Compliance Certificate was delivered a
Material Subsidiary.

(b)    Domestic Guarantors and Collateral. Within 30 days (or such later time as
may be determined by the Administrative Agent in its sole discretion) after the
date any notice is provided, or is required to be provided, pursuant to
Section 6.14(a)(i) or (ii) above, if any relevant Person is an indirect or
direct Domestic Subsidiary that is a Material Subsidiary, cause such Domestic
Subsidiary to (as applicable):

(i)    become a Domestic Guarantor by execution and delivery to the
Administrative Agent of a joinder agreement in the form provided in the Domestic
Guaranty or in such other form as is reasonably acceptable to the Administrative
Agent;

(ii)    except during a Collateral Release Period, grant a security interest in
all of its assets of the type constituting, or required to constitute,
Collateral (subject to the exceptions contained in the applicable Security
Instruments) owned by such Domestic Subsidiary by execution and delivery to the
Administrative Agent of a supplement or joinder agreement in the form provided
in the applicable Security Instrument or in such other form as is reasonably
acceptable to the Administrative Agent; and

(iii)    in furtherance of clauses (i) and (ii) above, deliver to the
Administrative Agent for the benefit of the Secured Parties, (A) such other
document or documents as the Administrative Agent shall reasonably deem
appropriate to effect the purposes set forth in such clauses, (B) such documents
and certificates referred to in Section 4.01 (including, without limitation,
legal opinions) as may be reasonably requested by the Administrative Agent,
(C) except during a Collateral Release Period, such original Collateral
(together with transfer powers) and other items as may be required to be
delivered hereunder and under the terms of the applicable Security Instruments,
(D) updated schedules to the Loan Documents if, and as, requested by the
Administrative Agent and (E) such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c)    Scope of Collateral Application. Notwithstanding anything to the contrary
in this Credit Agreement or in any other Loan Document, the Administrative
Agent, the L/C Issuers, the Swing Line Lender and the Lenders agree and
acknowledge, for the avoidance of doubt, that (i) the Foreign Borrower shall be
liable only for repayment of Loans that are made to it, in its capacity as a
Borrower hereunder and (ii) the Foreign Guaranty shall only guaranty repayment
of the Foreign Obligations.

6.15    Further Assurances. Promptly upon the written request by the
Administrative Agent (which may act at the request of any Lender), the Company
or the applicable Loan Party shall (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances

 

97



--------------------------------------------------------------------------------

and other instruments as the Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) except during a Collateral Release Period, to the fullest extent
permitted by applicable Laws, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments,
(iii) except during a Collateral Release Period, perfect and maintain the
validity, effectiveness and priority of any of the Security Instruments and any
of the Liens intended to be created thereunder in accordance with the applicable
terms of the Security Instruments and (iv) except during a Collateral Release
Period, assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.16    Corporate Ratings. Use commercially reasonable efforts to maintain both
a Moody’s Debt Rating and a S&P Debt Rating at all times (or, if one of the
ratings is not available or cannot be obtained by using commercially reasonable
efforts, use commercially reasonable efforts to obtain a similar type rating
from another rating agency reasonably acceptable to the Administrative Agent).

6.17    Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
therefor on such schedule.

6.18    Pari Passu Ranking. Ensure that the payment obligations of the Loan
Parties under the Loan Documents rank and continue to rank at least pari passu
with the claims of all of the Loan Parties’ other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by Law applying to
companies generally.

6.19    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Banking Act 2010 and other
similar anti-corruption Laws and legislation in other jurisdictions in which the
Company or any such Material Subsidiary is domiciled or conducts business, and
maintain policies and procedures designed to promote and achieve compliance with
such Laws and legislation.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:

7.01    Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

(a)    Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen, if
payment thereof is not at the time required by Section 6.04;

(b)    Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Company or a Subsidiary shall at any time in good faith be prosecuting
an appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured or which
are covered by insurance and which are removed within 60 days after attachment;
provided the aggregate amount of such judgments and awards shall not exceed
$10,000,000;

 

98



--------------------------------------------------------------------------------

(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens, but excluding any Lien imposed by ERISA) and
Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, if in each case, the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate actions
or proceedings;

(d)    Liens securing Indebtedness of a Subsidiary to the Company or to a
Material Domestic Subsidiary;

(e)    Liens existing as of the Closing Date and reflected in Schedule 7.01 and
any extension, renewal or replacement of such liens in connection with the
extension, renewal or refunding of the Indebtedness secured thereby, provided
(i) the principal amount of such Indebtedness is not increased, other than
through the capitalization of accrued interest, and (ii) such extension, renewal
or replacement shall be limited to all or any part of the same property that
secured the Lien extended, renewed or replaced (together with improvements on
such property);

(f)    Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, alteration or
improvement of fixed assets useful and intended to be used in carrying on the
business of the Company or a Subsidiary (and any renewals or extensions of any
Indebtedness so secured), including Liens existing on such fixed assets at the
time of acquisition thereof or at the time of acquisition by the Company or a
Subsidiary of any business entity then owning such fixed assets, whether or not
such existing Liens were given to secure the payment of the purchase price of
the fixed assets to which they attach so long as they were not incurred,
extended or renewed in contemplation of such acquisition, provided (i) the Lien
shall attach solely to the fixed assets acquired, altered or improved and
(ii) at the time of acquisition, alteration or improvement of such fixed assets,
the aggregate amount remaining unpaid on all Indebtedness secured by Liens on
such fixed assets whether or not assumed by the Company or a Subsidiary shall
not exceed an amount equal to the lesser of the total cost of such acquisition,
alteration or improvement or fair market value at the time of acquisition,
alteration or improvement of such fixed assets (as determined in good faith by
the Board of Directors of the Company);

(g)    Liens on Receivables and Related Assets arising under Permitted
Receivables Financing permitted under Section 7.03(k), provided that any such
Lien shall only apply to Receivables of the Company or any applicable Subsidiary
purported to be transferred to a Receivables Financing Subsidiary or another
applicable Person in accordance with the applicable Permitted Receivables
Facility and the Related Assets with respect thereto.

(h)    Liens on the assets of CMC Poland Sp. z o.o., a Polish joint stock
company, in an amount not to exceed $50,000,000 in the aggregate, provided that
such Liens are non-recourse to the Company and its other Subsidiaries;

(i)    Liens pursuant to any Loan Document;

 

99



--------------------------------------------------------------------------------

(j)    Liens against proceeds of the New Markets Tax Credit Transactions or any
reserve or disbursement accounts holding such proceeds granted in connection
with any New Markets Tax Credit Transactions; and

(k)    Liens in addition to those permitted by the foregoing clauses (a) through
(i) created after the Closing Date, provided at the time of the creation of any
such Lien and after giving effect thereto and to the application of the proceeds
of any Indebtedness secured thereby, the aggregate amount of all Indebtedness
secured by such Liens does not exceed 12.5% of Consolidated Net Worth;

provided that, notwithstanding anything to the contrary in this Section, none of
the foregoing provisions of this Section 7.01 (other than clause (i) above)
shall permit any Lien to exist on assets that constitute or would constitute
Collateral if a Collateral Event was to take place.

7.02    Investments. The Company shall not, and shall not permit any Material
Subsidiary to, make any Investments, except:

(a)    Investments held by the Company or any Subsidiary in the form of cash or
Cash Equivalents;

(b)    loans and advances to (i) employees of the Company and Subsidiaries in
the ordinary course of business and (ii) Subsidiaries in the ordinary course of
business; provided if any loans or advances under this clause (ii) are owing by
a Loan Party to a Subsidiary that is not a Loan Party, the repayment thereof
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Administrative Agent;

(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business and
consistent with past practice;

(d)    Guarantees permitted by Section 7.03;

(e)    Investments existing as of the Closing Date and listed on Schedule 7.02;

(f)    Permitted Acquisitions;

(g)    so long as no Default shall have occurred and be continuing or would
result therefrom, Investments (other than a hostile acquisition) of the Company
or any of its Subsidiaries in an aggregate amount that, when combined with all
other Investments previously made pursuant to this clause (g) does not exceed
10% of Consolidated Assets;

(h)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations;

(i)    Swap Contracts permitted pursuant to Section 7.03;

(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
(or other transfer of title in lieu of foreclosure) with respect to any secured
Investment;

 

100



--------------------------------------------------------------------------------

(k)    Investments arising out of the receipt by the Company or any Subsidiary
of non-cash consideration for the Disposition of assets permitted under
Section 7.05;

(l)    Investments represented by Guarantees by the Company or any of its
Subsidiaries of operating leases or of other obligations that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business;

(m)    extensions of trade credit in the ordinary course of business and
consistent with customary credit practices and policies;

(n)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit; and

(o)    Investments in respect of New Markets Tax Credit Transactions, the net
amount of which shall not exceed an aggregate amount of Two Hundred Fifty
Million ($250,000,000) US Dollars.

7.03    Indebtedness. The Company shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any Refinancing Indebtedness in respect thereof;

(c)    Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder;

(d)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e)    unsecured intercompany Indebtedness owed by the Company or any Subsidiary
to (i) the Company, (ii) any other Loan Party or (iii) any Subsidiary that is
not a Loan Party; provided if Indebtedness arising under clause (iii) is owing
by a Loan Party, it is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

(f)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(f) and Refinancing Indebtedness in respect
of such Indebtedness; provided that (i) at the time of incurrence thereof, no
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness immediately following the incurrence of such Indebtedness; and
(ii) immediately before and immediately after giving pro forma effect to the
incurrence of such Indebtedness the Company and its Subsidiaries shall be in
compliance with each of the financial covenants contained in Sections 7.10, 7.11
and 7.12;

 

101



--------------------------------------------------------------------------------

(g)    other Indebtedness; provided that (i) at the time of incurrence thereof,
no Default has occurred and is continuing or would result from the incurrence of
such Indebtedness immediately following the incurrence of such Indebtedness;
(ii) immediately before and immediately after giving pro forma effect to the
incurrence of such Indebtedness, the Company and its Subsidiaries shall be in
compliance with each of the financial covenants contained in Sections 7.10, 7.11
and 7.12; (iii) such Indebtedness shall not be scheduled to mature prior to the
Maturity Date and shall not have a weighted average life to maturity (as
reasonably determined by the Administrative Agent in accordance with customary
financial practice) that is shorter than the remaining term of the Commitments;
and (iv) if such Indebtedness is secured, the aggregate amount of such secured
Indebtedness does not exceed the amount permitted pursuant to Section 7.01(k);

(h)    Indebtedness under or in respect of Cash Management Agreements;

(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(j)    Indebtedness under letters of credit, performance bonds, surety bonds,
release, appeal and similar bonds, statutory obligations or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing
(including in respect of letters of credit issued in support of any of the
foregoing);

(k)    Indebtedness in respect of Permitted Receivables Financings of the
Company and/or its Domestic Subsidiaries, Indebtedness in respect of Permitted
Receivables Financings of Foreign Subsidiaries and unsecured Indebtedness of
Foreign Subsidiaries, so long as the aggregate outstanding amount of all
Permitted Receivables Financing including Receivables and Related Assets, and
all unsecured Indebtedness of Foreign Subsidiaries shall not exceed $550,000,000
at any time;

(l)    other unsecured Indebtedness (excluding such Indebtedness of Foreign
Subsidiaries); provided that (i) at the time of the incurrence thereof, no
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness immediately following the incurrence of such Indebtedness;
(ii) immediately before and immediately after giving pro forma effect to the
incurrence of such Indebtedness, the Company and its Subsidiaries shall be in
compliance with each of the financial covenants contained in Sections 7.10, 7.11
and 7.12; and (iii) at the time of the incurrence thereof, the outstanding
aggregate principal amount of such Indebtedness shall not exceed 10% of
Consolidated Assets; and

(m)    Indebtedness under or in respect of Trade Documents.

7.04    Fundamental Changes. The Company shall not, nor shall it permit any
Material Subsidiary to, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or

 

102



--------------------------------------------------------------------------------

hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)    any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that each of the following must be satisfied:

(i)    when the Foreign Borrower is merging with another Subsidiary the
continuing or surviving Person shall be the Foreign Borrower; or

(ii)    when any Guarantor is merging with another Subsidiary, (1) the
continuing or surviving person shall be such Guarantor or become a Guarantor
substantially simultaneously with such merger and assume all of the obligations
of the non-surviving or non-continuing Guarantor pursuant to documentation
(including, if reasonably requested by the Administrative Agent, legal opinions)
in form and substance reasonably satisfactory to the Administrative Agent and
(2) if either party is a Domestic Guarantor, the continuing or surviving Person
shall be or become a Domestic Guarantor; and

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Company or a Guarantor.

7.05    Dispositions. The Company shall not, and shall not permit any Material
Subsidiary to make any Disposition, except:

(a)    Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)    Dispositions of inventory and Cash and Cash Equivalents in the ordinary
course of business;

(c)    Dispositions of property by any Subsidiary to the Company or to another
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Company or a Guarantor;

(d)    Dispositions in which the Net Proceeds thereof are used 365 days prior to
or 365 days after such Disposition to purchase assets useful in the business of
the Company and its Material Subsidiaries;

(e)    Dispositions of Receivables and Related Assets pursuant to a Permitted
Receivables Financing in accordance with the terms thereof; and

(f)    Dispositions other than those otherwise specifically permitted pursuant
to clauses (a) through (e) above, provided that the aggregate book value of
assets Disposed of during any fiscal year may not exceed 15% of Consolidated
Assets determined as of the last day of the immediately preceding fiscal year.

Provided, however, notwithstanding anything above to the contrary, in no event
shall any Disposition be less than for full, fair and reasonable consideration.

7.06    Change in Nature of Business. The Company shall not, and shall not
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business conducted by the Company and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

103



--------------------------------------------------------------------------------

7.07    Transactions with Affiliates. The Company shall not, and shall not
permit any Material Subsidiary to, enter into or be a party to any transaction
or arrangement with any Affiliate (including the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of, and pursuant to the reasonable
requirements of the Company’s or such Material Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Material
Subsidiary than would obtain in a comparable arm’s length transaction with a
Person other than an Affiliate; provided, however, (i) the Company may make
charitable contributions to any not-for-profit entity under Section 510(c)(3) of
the Code, in an amount up to 5% of the Company’s pre-tax profit in any fiscal
year and (ii) the Company and its Subsidiaries may enter into and perform their
respective obligations, subject to the limitations set forth in this Agreement,
under and pursuant to New Markets Tax Credit Transactions; provided that the
aggregate principal amount of all such New Market Tax Credit Transactions does
not exceed $250,000,000.

7.08    Burdensome Agreements. The Company shall not, nor shall it permit any
Material Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Material Subsidiary to declare or pay Dividends to the Company or to otherwise
transfer property to the Company, or (ii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (ii) shall not prohibit any negative pledge
or restriction on transfer incurred or provided in favor of any holder of
Indebtedness solely to the extent any such negative pledge or restriction on
transfer relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided that the foregoing clauses (a)(ii) and (b) shall not prohibit any such
Contractual Obligation in favor of a holder of Indebtedness pursuant to (or on
terms substantially similar to or less restrictive than) the 1995 Indenture.

7.09    Use of Proceeds. The Company shall not, nor shall it permit any
Subsidiary to, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.10    Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio to be less than 2.50 to 1.00 at any time.

7.11    Debt to Capitalization Ratio. The Company shall not permit the Debt to
Capitalization Ratio to be greater than 0.60 to 1.00 at any time.

7.12    Liquidity. On the date three months prior to the maturity date of each
of the 2017 Notes and the 2018 Notes and each date thereafter, the Company shall
maintain at all times that the 2017 Notes and 2018 Notes are outstanding,
Liquidity of at least $150,000,000 in excess of the outstanding aggregate
principal amount of the 2017 Notes and 2018 Notes.

7.13    ERISA. The Company shall not, and shall not suffer or permit any of its
ERISA Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
would reasonably be expected to result in a Material Adverse Effect, (b) engage
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA or
(c) withdraw from any Multiemployer Plan or permit any Plan maintained by it to
be terminated if such

 

104



--------------------------------------------------------------------------------

withdrawal or termination could result in withdrawal liability (as described in
Part 1 of Subtitle E of Title IV of ERISA) or the imposition of a Lien on any
property of the Company or any Subsidiary pursuant to Section 4068 of ERISA.

7.14    Accounting Changes. The Company shall not, and shall not suffer or
permit any Material Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP or any
Governmental Authority, as applicable, or change the fiscal year of the Company
or of any Material Subsidiary.

7.15    Speculative Hedges. The Company will not, and will not permit any
Material Subsidiary to, enter into any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest, currency exchange rate or commodity price hedging agreement
except those entered into with the intention to hedge or mitigate risks to which
the Company or such Material Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

7.16    Restricted Payments. The Company shall not, nor shall it permit any
Material Subsidiary to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that, so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a)    each Subsidiary may make dividends or distributions to the Company, the
Guarantors, another Subsidiary and any other Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;

(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Redeemable
Stock) of such Person;

(c)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Equity Interests (other than Redeemable
Stock); and

(d)    the Company and its Subsidiaries may pay dividends, make other
distributions and/or purchase, redeem or otherwise acquire Equity Interests
issued by it so long as such dividends, distributions, purchases, redemptions or
acquisitions of or in respect of Equity Interests in the aggregate since the
Second Amendment Closing Date do not exceed the Available Basket Amount at such
time.

7.17    Organizational Documents. The Company shall not, and shall not permit
any Material Subsidiary to, amend, modify or change any Organization Document of
any Loan Party in any manner that materially and adversely affects the rights
and interests of the Secured Parties under the Loan Documents or the rights and
interests of the Secured Parties with respect to the Collateral.

7.18    Anti-Corruption Laws. The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly use any Credit Extension or the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption Laws and legislation in other jurisdictions in which the Company
or any such Subsidiary is domiciled or conducts business.

 

105



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. The Company, the Foreign Borrower or any other Loan Party,
as applicable, fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) the earlier of
(A) five calendar days or (B) three Business Days after notice, that the same
becomes due, any interest on any Loan or on any L/C Obligation, or any
commitment fee or any other fees or amounts due hereunder or under any other
Loan Document; or

(b)    Specific Covenants. The Company or any of its Subsidiaries, or the
Foreign Borrower, as applicable, fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.14, 6.15,
6.17 or Article VII; or

(c)    Other Defaults. The Company or any of its Subsidiaries, or the Foreign
Borrower, as applicable, fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) the date upon which a Responsible Officer knew
or reasonably should have known of such failure or (ii) the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Lender; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any Subsidiary, or the Foreign Borrower, as applicable, herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e)    Cross-Default. (i) The Company or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000 and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure, or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition occurs, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A)any event of default under such Swap
Contract as to which the Company or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or a Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Material Subsidiary as a result
thereof is greater than $25,000,000; or

 

106



--------------------------------------------------------------------------------

(f)    Insolvency Proceedings, Etc. The Company or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Material Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by an
Governmental Authority; or

(g)    Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $25,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $25,000,000; or (iii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or it is or it
becomes unlawful for any Loan Party to perform any of its obligations under the
Loan Documents; or

(k)    Change of Control. There occurs any Change of Control with respect to the
Borrower.

 

107



--------------------------------------------------------------------------------

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
an L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States (or any analogous Laws of any other applicable jurisdiction),
the obligation of each Lender to make Loans and any obligation of an L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Company to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to Sections 2.15
and 2.16 (other than Section 2.16(a)(v), be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges, Attorney Costs
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges, Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and Secured Obligations then
owing under Secured Hedge Agreements, Secured Cash Management Agreements, and
Secured Trade Documents and

 

108



--------------------------------------------------------------------------------

to the Administrative Agent for the account of the applicable L/C Issuer, to
Cash Collateralize that portion of L/C Obligations composed of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.15, ratably among
the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks, and
the Trade Banks in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties and Affiliates of
Loan Parties to preserve the allocation to Secured Obligations otherwise set
forth above in this Section 8.03.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Trade Documents
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or Trade Bank, as the case may be. Each Cash
Management Bank, Hedge Bank or Trade Bank not a party to the Credit Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions (other than in respect of the
consent right of the Company set forth in Section 9.06). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

109



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank and a potential Trade
Bank) and each L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto,
including without limitation execution of the Intercreditor Agreement and the
agreement to the terms thereof on behalf of the Secured Parties. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and
its Related Parties:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty or responsibility to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

110



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Instruments, (v) the value or
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

111



--------------------------------------------------------------------------------

9.06    Resignation of Administrative Agent.

(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)    Defaulting Lenders. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Company and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (1) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

112



--------------------------------------------------------------------------------

(d)    L/C Issuer and Swing Line Lender. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and Swing Line Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer or Swing Line
Lender hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Runners, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

113



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1223 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (c) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or direction of) the Administrative Agent (whether by judicial
action or otherwise) in accordance with any applicable Law. In connection with
any such credit bid and purchase, the Secured Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid the
Administrative Agent shall be authorized to (i) form one or more acquisition
vehicles to make a bid, (ii) adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (i) of
Section 11.01 of this Agreement, (iii) assign the relevant Secured Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action. In addition, to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests

 

114



--------------------------------------------------------------------------------

and/or debt instruments issued by any acquisition vehicle on account of the
Secured Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacity as a potential Cash Management Bank, a potential Hedge Bank, and a
potential Trade Bank) and each L/C Issuer irrevocably authorizes the
Administrative Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Trade Documents) and the
expiration or termination of all Letters of Credit (other than and any Letter of
Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, (iii) in connection with the release of the
Collateral provided in Section 11.21(a) or (iv) if approved, authorized or
ratified in writing in accordance with Section 11.01;

(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(f).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements, Secured Hedge Agreements and Trade
Documents. No Cash Management Bank, Hedge Bank or Trade Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Instrument shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such

 

115



--------------------------------------------------------------------------------

case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Trade Documents unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Trade Bank, as the case may be.

ARTICLE X.

COLLECTION ALLOCATION MECHANISM

10.01    Implementation of CAM.

(a)    On the CAM Exchange Date, to the extent not otherwise prohibited by Law
or otherwise, (i) each Lender shall immediately be deemed to have acquired
participations in the Swing Line Loans in an amount equal to such Lender’s
Applicable Percentage of each Swing Line Loan outstanding on such date, and
shall promptly make payment therefor to the Swing Line Lender in accordance with
Section 2.04(c) (each of which such participations shall, upon funding thereof,
be deemed to result in such funding Lender directly holding the share of the
Swing Line Loans so participated), (ii) each Lender shall promptly make payment
of any L/C Advance owing by it to any L/C Issuer (together with an interest
thereon), (iii) all Loans and any Unreimbursed Amounts outstanding in any
currency other than Dollars (collectively, “Obligations to be Converted”) shall
be converted into Dollars (calculated on the basis of the relevant Spot Rates as
of the Business Day immediately preceding the CAM Exchange Date) (“Converted
Loans”), and (iv) each CAM Exchange Party that is a party hereto severally,
unconditionally and irrevocably agrees that it shall purchase or sell in Dollars
a participating interest in the Designated Obligations in an amount equal to its
CAM Percentage of the outstanding principal amount of the Designated
Obligations, such that in lieu of the interest of each CAM Exchange Party in the
applicable Facility in which it shall participate prior to the CAM Exchange
Date, each such CAM Exchange Party shall hold an interest in every one of the
applicable Facilities whether or not such CAM Exchange Party shall have
previously participated therein, equal to such CAM Exchange Party’s CAM
Percentage thereof on the CAM Exchange Date. All Converted Loans made to the
Company shall bear interest at the rate which would otherwise be applicable to
Base Rate Loans and all Converted Loans made to the Foreign Borrower shall bear
interest at the Overnight Rate applicable to Dollars. Each CAM Exchange Party
that is a party hereto and each Borrower hereby consents and agrees to the CAM
Exchange, and each such CAM Exchange Party agrees that the CAM Exchange shall be
binding upon its successors and assigns and any person that acquires a
participation in its interests hereunder. Each Borrower agrees from time to time
to execute and deliver to the Administrative Agent all instruments and documents
as the Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the CAM Exchange Parties after giving effect to the CAM
Exchange.

(b)    If, for any reason, the Obligations to be Converted may not be converted
into Dollars in the manner contemplated by subsection (a) of this Section 10.01,
the Administrative Agent shall determine the Dollar Equivalent of the
Obligations to be Converted (calculated on the basis of the Spot Rate as of the
Business Day immediately preceding the date on which such conversion would
otherwise occur pursuant to subsection (a) of this Section 10.01). Such
determination shall be utilized to determine the CAM Percentage of each CAM
Exchange Party and the participations to be exchanged.

(c)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations, and each distribution made by the
Administrative Agent pursuant to any Security Instrument in respect of the
Designated Obligations, shall be distributed to the CAM Exchange Parties

 

116



--------------------------------------------------------------------------------

pro rata in accordance with their respective CAM Percentages. Any direct payment
received by a CAM Exchange Party upon or after the CAM Exchange Date, including
by way of setoff, in respect of a Designated Obligation shall be paid over to
the Administrative Agent for distribution to the CAM Exchange Parties in
accordance herewith.

10.02    Letters of Credit. In the event that, on or after the CAM Exchange
Date, the aggregate amount of the Designated Obligations shall change as a
result of a drawing under a Letter of Credit that is not reimbursed by the
Company, then (i) each Lender shall, in accordance with Section 2.03(c),
promptly make its L/C Advance in respect of such Unreimbursed Amount (without
giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such drawing and the
making of such L/C Advances and each of the CAM Exchange Parties shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that each CAM Exchange Party shall own an
interest equal to such CAM Exchange Party’s CAM Percentage in the Designated
Obligations (and the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into Dollars in accordance with the first sentence of
Section 10.01), and (iii) in the event distributions shall have been made in
accordance with clause (c) of Section 10.01, the CAM Exchange Parties shall make
such payments to one another as shall be necessary in order that the amounts
received by them shall be equal to the amounts they would have received had each
such drawing and L/C Advance been outstanding on the CAM Exchange Date. Each
such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

10.03    No Additional Obligations of Loan Parties. The provisions of this
Article X are solely an agreement among the Lenders, the L/C Issuers and the
Administrative Agent for the purpose of allocating risk and no Loan Party shall
have any additional obligations to any of the Lenders, the L/C Issuers, the
Administrative Agent or any other Person solely as a result of the operation of
this Article X (except for the obligations of the Borrowers under the last
sentence of Section 10.01(a)).

ARTICLE XI.

MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or

 

117



--------------------------------------------------------------------------------

other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of (i) the Required Lenders shall be necessary to amend
the definition of “Default Rate” or (ii) the Required Revolving Credit Lenders
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(e)    change (i) Section 8.03 or 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(ii) the order of such payments or prepayments or the reductions in the
Commitments in any manner that adversely affects Lenders under a Facility
without the written consent of (A) if such Facility is the Term Facility, the
Required Term Lenders and (B) if such Facility if the Revolving Credit Facility,
the Required Revolving Credit Lenders or (iii) Section 2.12(f) in an manner that
would alter the pro rata application required thereby without the written
consent of each Lender directly affected thereby;

(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;

(g)    change (i) any provision of this Section or the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or “Required Term Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, or (ii) the definition of “Required Revolving Credit Lenders” or
“Required Term Lenders” without the written consent of each Lender under the
applicable Facility;

(h)    release or subordinate all or substantially all of the value of the
Collateral (other than as authorized by Sections 9.10 or 11.21) without the
written consent of each Lender;

(i)    release (i) either Borrower from its respective Obligations hereunder or
under the Loan Documents, (ii) the Company from its Obligations as a Guarantor
of the Obligations hereunder or under the Loan Documents, or (iii) other
Guarantors comprising all or substantially all of the credit support, in each
case (other than as authorized by Section 9.10) without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders may be effective with the consent of all Lenders other
than Defaulting Lenders), except that (x) the Commitment of

 

118



--------------------------------------------------------------------------------

any Defaulting Lender may not be increased or extended or the principal owed to
such Defaulting Lender reduced or the final maturity thereof extended without
the consent of such Defaulting Lender, and (y) any waiver, amendment or other
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender
and (B) any waiver, consent or other amendment to any term or provision of this
Agreement necessary or advisable to effectuate the intent of Section 2.14 to
provide an Incremental Facility shall be effective when executed by the
Borrowers, the Administrative Agent and each Lender or other approved financial
institution making such Incremental Facility.

11.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Company or any other Loan Party, the Administrative Agent, an
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or L/C
Issuer pursuant to Article II if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

119



--------------------------------------------------------------------------------

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any other Loan Party, any
Lender or L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet; provided, however, that in no event shall any Agent Party have any
liability to the Company, any other Loan Party, any Lender, or L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
any L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications, and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or

 

120



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers shall, jointly and severally, pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent or any Lender or L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender or L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrowers.

(i)    Whether or not the transactions contemplated hereby are consummated, the
Borrowers shall, jointly and severally, indemnify and hold harmless the
Administrative Agent (and any sub-agent thereof), each L/C Issuer, each Lender
and each Related Party of any of the foregoing persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(i) the execution, delivery, enforcement,

 

121



--------------------------------------------------------------------------------

performance or administration of any Loan Document or any other agreement (other
than administration costs, fees or expenses incurred in the ordinary
administration of this Agreement and the other Loan Documents related to the
information postings, Committed Loan Notices, payment notices, billing,
collection of Lender payments and the distribution of payments made by the
Borrowers to the Administrative Agent for the benefit of the Lenders that have
been paid and are contemplated by the Fee Letter), letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment, Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened (in writing) claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereof (all the foregoing collectively, the “Indemnified Liabilities”), IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available (i) to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) for any loss asserted against it
by another Indemnitee, provided that such asserted loss was not a result of the
Company’s or its Subsidiaries’ own conduct. No Indemnitee shall be liable for
any damages arising from the use by others of any Information or other materials
obtained through IntraLinks or other similar Information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). THE FOREGOING INDEMNITY
SHALL APPLY TO THE NEGLIGENCE OF THE INDEMNITEE (BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNITEE). Without limiting the provisions of
Section 3.01(c), this Section 11.04(b)(i) shall not apply to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. All amounts due under this Section 11.04 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

(ii)    EACH INDEMNITEE AGREES WITH RESPECT TO ANY ACTION AGAINST IT IN RESPECT
OF WHICH INDEMNITY MAY BE SOUGHT UNDER THIS SECTION 11.04, THAT SUCH INDEMNITEE
WILL GIVE WRITTEN NOTICE OF THE COMMENCEMENT OF SUCH ACTION TO THE COMPANY
WITHIN A REASONABLE TIME AFTER SUCH INDEMNITEE IS MADE A PARTY TO SUCH ACTION.
UPON RECEIPT OF ANY SUCH NOTICE BY THE COMPANY, THE COMPANY, UNLESS SUCH
INDEMNITEE SHALL BE ADVISED BY ITS COUNSEL THAT THERE ARE OR MAY BE LEGAL
DEFENSES AVAILABLE TO SUCH INDEMNITEE THAT ARE DIFFERENT FROM, IN ADDITION TO,
OR IN CONFLICT WITH, THE DEFENSES AVAILABLE TO THE COMPANY OR ANY OTHER LOAN
PARTY, MAY PARTICIPATE WITH THE INDEMNITEE IN THE DEFENSE OF SUCH INDEMNIFIED
MATTER; PROVIDED, HOWEVER, NOTHING PROVIDED HEREIN SHALL (i) ENTITLE THE COMPANY
OR ANY OTHER LOAN PARTY TO ASSUME THE DEFENSE OF SUCH INDEMNIFIED MATTER OR
(ii) REQUIRE THE CONSENT OF THE

 

122



--------------------------------------------------------------------------------

COMPANY OR ANY OTHER LOAN PARTY FOR ANY SETTLEMENT OR ACTION IN RESPECT OF SUCH
INDEMNIFIED MATTER, ALTHOUGH EACH INDEMNITEE AGREES TO CONFER AND CONSULT WITH
THE COMPANY OR ANY OTHER LOAN PARTY BEFORE MAKING ANY SETTLEMENT OF SUCH
INDEMNIFIED MATTER.

(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the

 

123



--------------------------------------------------------------------------------

obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of

 

124



--------------------------------------------------------------------------------

the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro rata basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Revolving Credit Commitment or Revolving Credit Loans if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender or (ii) unfunded Term Commitment or any
Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender; and

(C)    the consent of each L/C Issuer and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient,

 

125



--------------------------------------------------------------------------------

upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii)    No Assignment Resulting in Additional Indemnified Taxes or Other Taxes.
No assignment shall be made to any Person (other than an assignment at the
request of the Company pursuant to Section 11.13) that would result in the
imposition of Indemnified Taxes or Other Taxes in excess of the Indemnified
Taxes or Other Taxes that would be imposed in the absence of such assignment
unless the Company consents to such assignment or the proposed assignee agrees
with the Company to treat such excess Indemnified Taxes and Other Taxes as
Excluded Taxes; provided that this clause (vii) shall not apply after the
occurrence and during the continuation of an Event of Default.

(viii)    Alternative Currencies. Unless at the time of any assignment an Event
of Default shall have occurred and be continuing, no such assignment shall be
made to any Person that cannot make Loans to the Borrowers in all Alternative
Currencies then available to the Borrowers hereunder unless the Company consents
to such assignment.

(ix)    Luxembourg Civil Code. The parties hereto hereby expressly accept and
confirm, for the purpose of articles 1278 and seq. of the Luxembourg Civil Code
that, notwithstanding any assignment, transfer and/or novation permitted under,
and made in accordance with this Agreement or any other Loan Document, any
Guaranty or Collateral given under this Agreement or pursuant to any other Loan
Document shall be preserved for the benefit of any assignee or transferee.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

126



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, (and such agency being solely for tax purposes) shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of the
Borrowers or the Administrative Agent (but with notice by such Lender to the
Administrative Agent at least 5 Business Days prior to any such sale, which
notice the Administrative Agent shall use commercially reasonable efforts to
disclose to the Company prior to such sale), sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(d) with respect to any
payments made by such Lender to its Participant(s).

(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of

 

127



--------------------------------------------------------------------------------

the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h)    Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as an L/C Issuer and/or (ii) upon
30 days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as an L/C
Issuer or Swing Line Lender, as the case may be. If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit issued by Bank
of America, if any, and outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
Notwithstanding anything herein to the contrary and without limiting the
foregoing, if at any time an L/C Issuer other than Bank of America assigns all
of its Revolving Credit Commitment and Revolving Credit Loans pursuant to such
subsection (b) above, such L/C Issuer may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer. In the event of any such
resignation as an L/C Issuer, the Company shall be entitled to appoint from
among the Lenders a

 

128



--------------------------------------------------------------------------------

successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer. Such resigning L/C Issuer shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require Lenders to make Base Rate Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit issued by the resigning L/C Issuer, if any, and
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such resigning L/C Issuer with respect to such Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (y) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are made by reference to either Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (x) any rating agency in connection with rating the Company or any of its
Subsidiaries or the credit facilities provided hereunder, (y) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, any L/C Issuer or the Swing Line Lender to deliver Borrower Materials or
notices to the Lenders, or (z) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided hereunder, (viii) with the consent of the Company or
(ix) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary relating to the Company or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement to market data collectors,
similar service providers to the lending industry and service provider to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

 

129



--------------------------------------------------------------------------------

(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States Federal
and state securities Laws.

(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under
applicable Law. For the avoidance of doubt, the Loan Parties shall not be
prohibited from filing annual, regular, periodic and special reports (including
Forms 10K, 10Q and 8K) and registration statements which the Company may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, which reports and statements may refer to this Agreement
and any other Loan Documents, and to the names of the Administrative Agent and
any Lender, and the Administrative Agent hereby consents to the filing by the
Loan Parties of any such reports or statements; provided, however, in no event
shall the Company disclose the fees provided for in the Fee Letter unless
otherwise required by applicable Law.

(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that

 

130



--------------------------------------------------------------------------------

exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Company or the other applicable Loan Party. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provision of
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent so limited.

11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
or Designated Lender pursuant to the provisions of Section 3.06, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an

 

131



--------------------------------------------------------------------------------

Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b) (other than in the case of the
replacement of a Defaulting Lender or a Non-Consenting Lender);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company, or the Foreign Borrower (in case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

In connection with the replacement of a Lender as provided herein, if the Lender
to be replaced shall fail to deliver to the Administrative Agent a duly executed
Assignment and Assumption with respect to such replacement within ten
(10) Business Days of the date on which the replacement Lender executes and
delivers the Assignment and Assumption to the replaced Lender, then such
replaced Lender shall be deemed to have executed and delivered such Assignment
and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS; PROVIDED
THAT THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH LOAN PARTY SHALL RETAIN ALL
RIGHTS UNDER FEDERAL LAW.

(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE

 

132



--------------------------------------------------------------------------------

TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST EITHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)    SERVICE OF PROCESS FOR FOREIGN BORROWER. WITHOUT PREJUDICE TO ANY OTHER
MODE OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE FOREIGN BORROWER:
(i) IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN
RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF TEXAS IN
CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY THE FOREIGN BORROWER OF THE PROCESS WILL NOT INVALIDATE THE
PROCEEDINGS CONCERNED. THE FOREIGN BORROWER EXPRESSLY AGREES AND CONSENTS TO THE
PROVISIONS OF THIS SECTION 11.14(e).

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND

 

133



--------------------------------------------------------------------------------

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, (B) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Lender and each Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender or Arranger has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender and each Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor any Lender or Arranger has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, each Lender and
each Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

134



--------------------------------------------------------------------------------

11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from a Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

11.20    Exceptions to Covenants. Neither the Company nor any Subsidiary shall
be deemed to be permitted to take any action or fail to take any action which is
permitted as an exception to any of the covenants contained herein or which is
within the permissible limits of any of the covenants contained herein if such
action or omission would result in the breach of any other covenant contained
herein.

11.21    Release and Reinstatement of Collateral.

(a)    Notwithstanding anything to the contrary contained in this Agreement, any
Loan Document or any other document executed in connection herewith, if at any
time (including after a Collateral Reinstatement Event shall have previously
occurred) Collateral Release Event shall have occurred, then all Collateral
(other than Cash Collateral) and the Security Instruments (other than Security
Instruments entered into in connection with Cash Collateral) shall be released
automatically and terminated without any further action. In connection with the
foregoing, the Administrative Agent shall, at the Company’s sole expense and at
the Company’s request, promptly execute and file in the appropriate location and
deliver to the Company such termination and full or partial release statements
or confirmation thereof, as applicable, and do such other things as are
reasonably necessary to release the Liens to be released pursuant hereto
promptly upon the effectiveness of any such release.

(b)    Notwithstanding clause (a) above, if Collateral Reinstatement Event shall
have occurred, all Collateral and Security Instruments shall, at the Company’s
sole cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent, to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Liens permitted under
Section 7.01) in the Collateral (including without limitation the delivery of
documentation and taking of actions of the type described in Sections 6.14 and
6.15) shall be taken within 30 days of such event, which 30 day period may be
extended by the Administrative Agent in its sole discretion.

 

135



--------------------------------------------------------------------------------

11.22    Limitation on Obligations of Foreign Obligors. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, no Foreign Obligor
shall Guarantee or provide Collateral, or be deemed to have Guaranteed or
provided Collateral, supporting or securing any Obligations other than Foreign
Obligations.

11.23    Release of Guaranties and Collateral. Notwithstanding anything to the
contrary contained in this Agreement, and without limitation of Section 11.21,
each Secured Party that is a party hereto hereby agrees that:

(a)    upon termination of the Aggregate Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) and the expiration or termination of all
Letters of Credit (other than any Letter of Credit the Outstanding Amount of
which has been Cash Collateralized or back-stopped by a letter of credit or
other credit support in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer), (i) any Lien on any
Collateral (including Cash Collateral, except to the extent intended to remain
in place with respect to Letters of Credit by agreement between the Company and
the applicable L/C Issuer) shall be released and (ii) each Guarantor shall be
released from its obligations under the applicable Guaranty, but only to the
extent provided therein and, in any case, in accordance with the terms thereof;

(b)    any Lien on any asset constituting Collateral shall be released in the
event that such asset is Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document; and

(c)    any Guarantor shall be released from its obligations under the applicable
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
or designation permitted hereunder, and any Lien on any asset of, or Equity
Interests issued by, such Guarantor constituting Collateral shall be released as
well.

In connection with the foregoing, and subject to Section 9.10 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the Liens and Guarantees to be released
pursuant hereto promptly upon the effectiveness of any such release.

11.24    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.25    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Collateral
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under

 

136



--------------------------------------------------------------------------------

this Section 11.25 voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this
Section 11.25 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Solely for purposes of the
Commodity Exchange Act, each Qualified ECP Guarantor intends this Section 11.25
to constitute, and for such purposes this Section 11.25 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party.

11.26    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.27    Lender ERISA Representations. Each Lender as of the Second Amendment
Closing Date represents and warrants as of the Second Amendment Closing Date to
the Administrative Agent and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, for the benefit of the Company or any other
Loan Party, that (1) such Lender is not and will not be (a) an employee benefit
plan subject to Title I of ERISA, or (b) a plan or account subject to
Section 4975 of the Code; (2) the assets of such Lender do not constitute “plan
assets” within the meaning of Section 3(32) of ERISA; or (3) such Lender is not
a “governmental plan” within the meaning of ERISA.

[Signature Pages Follow]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMMERCIAL METALS COMPANY,
as Borrower By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CMC INTERNATIONAL FINANCE, S.Á R.L.,
as Borrower By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender, L/C Issuer and Swing Line Lender By:  
                                                                               
            Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  
                                                                               
            Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:                                        
                                                      Name:   Title:   By:  
                                                                               
            Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:                                         
                                                     Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:                                         
                                                     Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH By:  
                                                                               
            Name:   Title:   By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:                                        
                                                      Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH By:                                        
                                                      Name:   Title:   By:  
                                                                               
            Name:   Title:  

 

Signature Page to Fourth Amended and Restated Credit Agreement